



Exhibit 10.1

Loan Number: 1013159





--------------------------------------------------------------------------------

REVOLVING LOAN AGREEMENT
Dated as of March 6, 2015
by and among
RPT 1109 COMMERCE BOULEVARD, LLC,
RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
RPT HERITAGE PARKWAY, LLC,
RPT TERRA NOVA PLAZA, LLC,
and
RPT WALLINGFORD PLAZA, LLC,
each a Delaware limited liability company,
collectively, as Borrowers,
and
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6,
as Lenders
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Article I.
Definitions
1


Section 1.1
Definitions
1


Section 1.2
General
23


Article II.
Credit Facility
24


Section 2.1
Revolving Loans
24


Section 2.2
Rates and Payment of Interest on Loans
26


Section 2.3
Number of Interest Periods
27


Section 2.4
Repayment of Loans
27


Section 2.5
Prepayments
27


Section 2.6
Late Charges
27


Section 2.7
Continuation
28


Section 2.8
Conversion
28


Section 2.9
Notes
29


Section 2.10
Voluntary Reductions of the Revolving Commitment
29


Section 2.11
Extension of Maturity Date
29


Section 2.12
Amount Limitations
30


Section 2.13
Increase in Revolving Commitments
30


Section 2.14
Funds Transfer Disbursements
31


Article III.
Payments, Fees and Other General Provisions
32


Section 3.1
Payments
32


Section 3.2
Pro Rata Treatment
33


Section 3.3
Sharing of Payments, Etc.
34


Section 3.4
Several Obligations
34


Section 3.5
Fees
34


Section 3.6
Computations
35


Section 3.7
Usury
35


Section 3.8
Statements of Account
36


Section 3.9
Defaulting Lenders
36


Section 3.10
Taxes; Foreign Lenders
37


Article IV.
Borrowing Base Properties
41


Section 4.1
Eligibility of Properties
41


Section 4.2
Release of Properties
46


Section 4.3
Frequency of Appraisals
46


Section 4.4
Frequency of Calculations of Borrowing Base
47


Article V.
Yield Protection, Etc.
47


Section 5.1
Additional Costs; Capital Adequacy
47







--------------------------------------------------------------------------------


Section 5.2
Suspension of LIBOR Loans
49


Section 5.3
Illegality
49


Section 5.4
Compensation
49


Section 5.5
Treatment of Affected Loans
50


Section 5.6
Change of Lending Office
51


Section 5.7
Assumptions Concerning Funding of LIBOR Loans
51


Article VI.
Conditions Precedent
51


Section 6.1
Initial Conditions Precedent
51


Section 6.2
Conditions Precedent to All Loans
54


Section 6.3
Conditions Precedent to a Property Becoming a Borrowing Base Property
55


Article VII.
Representations and Warranties
55


Section 7.1
Representations and Warranties
55


Section 7.2
Survival of Representations and Warranties, Etc.
63


Article VIII.
Affirmative Covenants
63


Section 8.1
Preservation of Existence and Similar Matters
63


Section 8.2
Compliance with Applicable Law
63


Section 8.3
Maintenance of Property
63


Section 8.4
Conduct of Business
64


Section 8.5
Insurance
64


Section 8.6
Payment of Taxes and Claims
65


Section 8.7
Books and Records; Inspections
65


Section 8.8
Use of Proceeds
65


Section 8.9
Environmental Matters
66


Section 8.10
Further Assurances
66


Section 8.11
Material Contracts
66


Section 8.12
Reporting and Information
66


Section 8.13
Electronic Delivery of Certain Information
70


Section 8.14
Public/Private Information
70


Section 8.15
USA Patriot Act Notice; Compliance
71


Section 8.16
Liens
71


Section 8.17
REIT Status
71


Section 8.18
Construction Responsibilities; Inspections
71


Section 8.19
Management of Property
72


Section 8.20
Representations, Warranties And Covenants Regarding Special Purpose Entity
Status
73


Section 8.21
Loan Disbursement Account
77


Section 8.22
Operating Accounts; Security Interest in Accounts.
77


Section 8.23
Guarantor Financial Covenants
78


Section 8.24
Restrictive Covenant Agreements
78


Article IX.
Negative Covenants
79







--------------------------------------------------------------------------------


Section 9.1
Dividends and Other Restricted Payments
79


Section 9.2
Negative Pledge
79


Section 9.3
Sales of Property; Equity Transfers
79


Section 9.4
Plans
81


Section 9.5
Fiscal Year
81


Section 9.6
Modifications of Organizational Documents and Material Contracts
81


Section 9.7
Transactions with Affiliates
81


Section 9.8
Environmental Matters
81


Section 9.9
Tenant Leases
82


Section 9.10
Derivatives Contracts
82


Article X.
Default
82


Section 10.1
Events of Default
82


Section 10.2
Remedies Upon Event of Default
85


Section 10.3
Marshaling; Payments Set Aside
86


Section 10.4
Allocation of Proceeds
87


Section 10.5
Rescission of Acceleration by Requisite Lenders
87


Section 10.6
Performance by Administrative Agent
88


Section 10.7
Rights Cumulative
88


Article XI.
Administrative Agent
88


Section 11.1
Appointment and Authorization
88


Section 11.2
Wells Fargo as Lender
89


Section 11.3
Collateral Matters; Protective Advances
90


Section 11.4
Post Foreclosure Plans
91


Section 11.5
Approvals of Lenders
92


Section 11.6
Notice of Events of Default
93


Section 11.7
Administrative Agent’s Reliance
93


Section 11.8
Indemnification of Administrative Agent
94


Section 11.9
Lender Credit Decision, Etc.
94


Section 11.10
Successor Administrative Agent
95


Article XII.
Miscellaneous
96


Section 12.1
Notices
96


Section 12.2
Expenses
98


Section 12.3
Stamp, Intangible and Recording Taxes
98


Section 12.4
Setoff
99


Section 12.5
Litigation; Jurisdiction; Other Matters; Waivers
99


Section 12.6
Successors and Assigns
100


Section 12.7
Amendments and Waivers
102


Section 12.8
Nonliability of Administrative Agent and Lenders
104


Section 12.9
Confidentiality
104


Section 12.10
Indemnification
104







--------------------------------------------------------------------------------


Section 12.11
Termination; Survival
107


Section 12.12
Severability of Provisions
107


Section 12.13
GOVERNING LAW
107


Section 12.14
Counterparts
107


Section 12.15
Obligations with Respect to Borrower
108


Section 12.16
USA Patriot Act Notice; Compliance
108


Section 12.17
Independence of Covenants
108


Section 12.18
Limitation on Lender Party Liability Liability
108


Section 12.19
Entire Agreement
108


Section 12.20
Limitation on Borrower Party Liability
109


Section 12.21
Construction
109


Section 12.22
Headings
109



SCHEDULE 1        Commitments
SCHEDULE 4.1    Initial Borrowing Base Properties
SCHEDULE 7.1(b)    Organizational Chart
SCHEDULE 7.1(i)    Litigation
SCHEDULE 8.22    Operating Accounts




EXHIBIT A        Form of Assignment and Assumption Agreement
EXHIBIT B        Form of Borrowing Base Certificate
EXHIBIT C         Form of Notice of Borrowing
EXHIBIT D         Form of Notice of Continuation
EXHIBIT E         Form of Notice of Conversion
EXHIBIT F        Form of Compliance Certificate
EXHIBIT G        Form of U.S. Tax Compliance Certificates
EXHIBIT H        Form of Joinder Agreement
EXHIBIT I        Form of Tenant Direction Letter
EXHIBIT J        Environmental Reports
















--------------------------------------------------------------------------------



THIS REVOLVING LOAN AGREEMENT (this “Agreement”) dated as of March 6, 2015, by
and among RPT 1109 Commerce Boulevard, LLC, RPT Anaheim Hills Office Plaza, LLC,
RPT Heritage Parkway, LLC, RPT Terra Nova Plaza, LLC and RPT Wallingford Plaza,
LLC, each a Delaware limited liability company (individually or collectively,
“Borrower,” and with such term meaning “any Borrower,” “each Borrower,” “a
Borrower,” “every Borrower” or “all Borrowers,” as the context indicates, as
determined by Administrative Agent in its reasonable discretion), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6 (the “Lenders”) and Wells Fargo
Bank, National Association (“Administrative Agent”).
WHEREAS, the Lenders desire to make available to Borrower a Seventy-Five Million
and No/100 Dollars ($75,000,000.00) revolving credit facility, on the terms and
conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Article I.
Definitions

Section 1.1     Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given that term in Section 5.1(b).
“Administrative Agent” means Wells Fargo Bank, National Association or any
successor Administrative Agent appointed pursuant to Section 12.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to Administrative Agent in a form supplied by
Administrative Agent to the Lenders from time to time.
“Affiliate” means, with respect to any Person: (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively; (b) any
other Person which is directly or indirectly Controlled by, Controls or is under
common Control with such Person or one or more of the Persons referred to in the
preceding clause (a); (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b); (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c); and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall Administrative
Agent or any Lender or any of their respective affiliates be an “Affiliate” of
Borrower. The Investment Advisor shall not be deemed an “Affiliate” of any
Borrower or Guarantor merely because it serves as investment advisor thereto,
though the Investment Advisor shall be deemed an “Affiliate” of any Borrower or
Guarantor if it otherwise satisfies the requirements of the foregoing
definition.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders,

1

--------------------------------------------------------------------------------



directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Applicable Margin” means the percentage rate set forth below corresponding to
the then most recent Testing Debt Yield as determined in accordance with
Section 8.12(c):
Level
Testing Debt Yield
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for all Base Rate Loans
1
Greater than 12.0%
1.70%
1.70%
2
Equal to or greater than
11.5% but less than or equal to 12.0%
1.80%
1.80%
3
Less than 11.5%
1.90%
1.90%



The Applicable Margin for Loans shall be determined by Administrative Agent from
time to time, based on the Testing Debt Yield as set forth in the Borrowing Base
Certificate most recently delivered by Borrower pursuant to Section 8.12(c). Any
adjustment to the Applicable Margin shall be effective as of the first day of
the calendar month immediately following the month during which Borrower
delivers to Administrative Agent the applicable Borrowing Base Certificate
pursuant to Section 8.12(c). If Borrower fails to deliver a Borrowing Base
Certificate pursuant to Section 8.12(c), the Applicable Margin shall equal the
percentages corresponding to Level 3 until the first day of the calendar month
immediately following the month that the required Borrowing Base Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which Administrative Agent first determines
the Applicable Margin for Loans as set forth above, the Applicable Margin shall
be determined based on Level 1. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.6(c).
“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to Administrative Agent (acceptable to
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser reasonably acceptable to Administrative Agent, having at
least the minimum qualifications required under Applicable Law governing
Administrative Agent and the Lenders, including, FIRREA, and determining both
the “as is” market value of such Property as between a willing buyer and a
willing seller and the “stabilized value” of such Property.
“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property, as
the same may have been reasonably adjusted by Administrative Agent based upon
its internal review of such Appraisal which is based on criteria and factors
then generally used and considered by Administrative Agent in determining the
value of similar real estate Properties, which review shall be conducted prior
to acceptance of such Appraisal by Administrative Agent.
“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assets Under Management Threshold” means that both: (a) Guarantor has over Two
Hundred Million Dollars ($200,000,000) in total assets under management
(calculated using the cost value of such assets) based on the most recent
financial statements delivered to Administrative Agent by Guarantor pursuant

2

--------------------------------------------------------------------------------



to the terms of this Agreement; and (b) there are at least seven (7) Borrowing
Base Properties pursuant to the terms of this Agreement.
“Assignee” has the meaning given that term in Section 12.6(c).
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and Administrative Agent, substantially in the form of
Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the sum of the
per annum rate of interest equal to the Federal Funds Rate plus one and one-half
of one percent (1.50%).
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.6(c).
“Borrower Member” means RREEF Property Operating Partnership, LP, a Delaware
limited partnership.
“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 4.3 and Section 4.4. Unless otherwise approved by
Administrative Agent, to the extent the Borrowing Base Value of any one Property
would exceed thirty-five percent (35%) of the Borrowing Base, such excess shall
be excluded from the Borrowing Base. Unless otherwise approved by Administrative
Agent, during any period that the number of Borrowing Base Properties is less
than five (5), the Borrowing Base shall equal $0.
“Borrowing Base Certificate” means a report in substantially the form of Exhibit
B, certified by the chief financial officer of Borrower, or any other authorized
officer, setting forth the calculations required to establish the Borrowing Base
Value for each Borrowing Base Property and the Borrowing Base for all Borrowing
Base Properties as of a specified date, all in form and detail satisfactory to
Administrative Agent.
“Borrowing Base Property” means an Eligible Property that Administrative Agent
and the Lenders have agreed to include in calculations of the Borrowing Base
pursuant to Section 4.1. A Property shall be excluded from determinations of the
Borrowing Base if: (a) at any time such Property shall cease to be an Eligible
Property; (b) Administrative Agent shall cease to hold a valid and perfected
first priority Lien in such Property; or (c) there shall have occurred and be
continuing an Event of Default under the Security Deed or any other Security
Document relating to such Property.
“Borrowing Base Value” means the lesser of: (a) an amount equal to sixty-five
percent (65%) of the aggregate Appraised Values of all of the Borrowing Base
Properties; and (b) the maximum amount of

3

--------------------------------------------------------------------------------



aggregate Loan proceeds that would result in a Testing Debt Yield that is equal
to the Testing Debt Yield Hurdle.
“Business Day” means: (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of
Administrative Agent’s business functions; and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.
“Change of Control” means any or all of the following: (a) Guarantor does not
Control (directly or indirectly) all of the Borrowers and Borrower Member; or
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of Guarantor; or (c) during any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such 12
month period constituted the Board of Directors of Guarantor (together with any
new directors whose election by such Board or whose nomination for election by
the shareholders of Guarantor was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Guarantor then in office.
“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes all “Property” and “Collateral” under and as defined in any
Security Deed, and all other property subject to a Lien created by a Security
Document.
“Commitment” means a Revolving Commitment, in an aggregate amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto (as the same
may be reduced from time to time pursuant to Section 2.10 or otherwise pursuant
to the terms of this Agreement).
“Compliance Certificate” has the meaning given that term in Section 8.12.
“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.
“Control” (including with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

4

--------------------------------------------------------------------------------



“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9(d), any Lender that: (a) has
failed to: (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; or (ii) pay to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days
after the date when due; (b) has notified Borrower, any other Lender or
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower); or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9(d)) upon delivery of written notice of such determination to
Borrower and each Lender.
“Derivatives Contract” means: (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by Borrower: (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions); or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic

5

--------------------------------------------------------------------------------



indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are to be made; and (b) any combination of these
transactions.
“Derivatives Support Document” means: (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract; and (b) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto: (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith; and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any
thereof).
“Disbursement Instruction Agreement” means the Disbursement Instruction
Agreement delivered by Borrower dated as of the Agreement Date, as the same may
be amended, restated or modified from time to time with the prior written
approval of Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.
“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by: (i) Administrative Agent; and (ii) unless an Event of Default or monetary or
material non-monetary Default exists, Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates.
“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by Administrative Agent: (a) unless otherwise approved
by Administrative Agent in its reasonable discretion, such Property is one
hundred percent (100%) owned in fee simple by a Person who is a Wholly Owned
Subsidiary of Borrower Member; (b) such Property is owned by a Person that has
the right and ability to become (and who shall become) a Borrower hereunder
pursuant to the terms of a Joinder Agreement; (c) such Property is located in a
State of the United States of America or in the District of Columbia;
(d) Borrower has the right to take the following actions without the need to
obtain the consent of any Person (other than Borrower Member and Guarantor) and
if any such consent is required, it shall have been obtained: (i) to create
Liens on such Property as security for Indebtedness of Borrower; and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor the direct Equity Interests in the Person owning the Property is subject to:
(i) any Lien other than Permitted Liens; or (ii) any Negative Pledge; (f) the
Appraised Value of such Property, when aggregated with the Appraised Value of
all of the other Borrowing Base Properties located within the same Metropolitan
Statistical Area (as determined by the United States Office of Management and
Budget) does not cause the aggregate Appraised Values of all of such Properties
within such MSA to exceed thirty-five percent (35%) of the aggregate Appraised
Values of all of the Borrowing Base Properties (including such Property);
(g) the Appraised Value of such Property shall not exceed thirty-five percent
(35%) of the aggregate Appraised Values of all of the Borrowing Base Properties
(including

6

--------------------------------------------------------------------------------



such Property); (h) the rent payable under Tenant Leases with any individual
tenant or group of Affiliated tenants within Borrowing Base Properties
(including such Property) shall not exceed twenty-five percent (25%) of the
aggregate rent payable under all of the Tenant Leases in all of the Borrowing
Base Properties (including such Property); (i) such Property is free of all
material structural defects, title defects or environmental conditions not
covered by insurance acceptable to Administrative Agent in its reasonable
discretion or reserves except for such defects or conditions which are not
individually or collectively material to the profitable operation of such
Property; and (j) such Property has otherwise been approved as an Eligible
Property by Administrative Agent pursuant to the terms of this Agreement.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including the following: Clean Air Act, 42 U.S.C. § 7401
et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act,
42 U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency,
any applicable rule of common law and any judicial interpretation thereof
relating primarily to the environment or Hazardous Materials, and any analogous
or comparable state or local laws, regulations or ordinances that concern
Hazardous Materials or protection of the environment.
“Environmental Reports” means those reports described on Exhibit J attached
hereto.
“Equity Issuance” means any issuance or sale by Guarantor of any Equity Interest
in Guarantor and shall in any event include the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

7

--------------------------------------------------------------------------------



“ERISA Group” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which: (i) such Lender acquires
such interest in the Loan or Commitment; or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.10,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g); and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Fair Market Value” means: (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions; and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the board of directors of Guarantor (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of
Guarantor evidenced by an officer’s certificate delivered to the Administrative
Agent.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
intergovernmental agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by Administrative Agent.
“Fee Letter” means that certain fee letter dated as of the Agreement Date, by
and between Borrower and Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by Borrower hereunder, under any other Loan Document
or under the Fee Letter.

8

--------------------------------------------------------------------------------



“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.
“Foreign Lender” means: (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person; and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Gross Operating Income” means the sum of any and all amounts, payments, fees
rentals, additional rentals, expense reimbursements (including all
reimbursements by tenants, lessees, licensees and other users of the Property
and improvements on the Property), discounts or credits to Borrower, income,
interest and other monies directly or indirectly received by or on behalf of or
credited to Borrower from any Person with respect to Borrower’s ownership, use,
development, operation, leasing, franchising, marketing or licensing of the
Property and improvements, including from parking operations. Gross Operating
Income shall be computed on a cash basis and shall include for each quarterly
statement all amounts actually received in such quarter whether or not such
amounts are attributable to the charge arising in such quarter. Borrower may
make adjustments for prepaid rents so long as the rent is applied for a period
when actually due.
“Guarantor” means RREEF Property Trust, Inc., a Maryland corporation.
“Guaranty,” “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation; or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations; (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss; (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation; (iv) repayment of amounts drawn down by
beneficiaries of letters

9

--------------------------------------------------------------------------------



of credit; or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Non-Recourse Carve-Out Guaranty executed and delivered by
Guarantor dated as of the Effective Date, as the same may be amended, restated
or modified from time to time with the prior written approval of Administrative
Agent.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million (50/1,000,000).
“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement executed by Borrower and Guarantor in favor of
Administrative Agent, the Lenders delivered as of the Effective Date, as the
same may be amended, restated or modified from time to time with the prior
written approval of Administrative Agent.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed: (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit; (ii) evidenced by bonds, debentures,
notes or similar instruments; or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater or its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (f) net obligations under any Derivative
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (g) all Indebtedness of other Persons which: (i) such Person has Guaranteed
or is otherwise recourse to such Person; or (ii) is secured by a Lien on any
property of such Person.
“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or Guarantor under any Loan Document; and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 7.1(t).
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first calendar month

10

--------------------------------------------------------------------------------



thereafter, as Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment Advisor” means RREEF America, L.L.C., a Delaware limited liability
company, investment advisor to Guarantor, and any successor investment advisor
to Guarantor.
“Joinder Agreement” means a Joinder Agreement, substantially in the form of the
Joinder Agreement attached hereto as Exhibit  H, executed by a Borrower
following the Effective Date.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns;
provided, however, that the term “Lender” shall not, except as otherwise
expressly provided herein, include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify Administrative Agent in writing from time to
time.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time

11

--------------------------------------------------------------------------------



for such day (rather than 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period as otherwise provided in the definition of
“LIBOR”), or if such day is not a Business Day, the immediately preceding
Business Day. The LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.
“Loan” means a Revolving Loan and “Loans” means all of the Revolving Loans, in
the aggregate.
“Loan Disbursement Account” has the meaning given that term in Section 8.21.
“Loan Document” means this Agreement, each Note, each Security Document, and
each other document or instrument now or hereafter executed and delivered by a
Borrower or Guarantor in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Specified Derivatives Contract).
“Major Lease” means any Tenant Leases (or any group of Tenant Leases to
Affiliated tenants) that in the aggregate account for ten percent (10%) or more
of Testing Operating Revenue.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise:
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest); (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock; or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of Borrower or Guarantor taken as a whole, (b) the ability
of Borrower or Guarantor to perform its obligations under any Loan Document to
which it is a party or (c) the validity or enforceability of any of the Loan
Documents.
“Material Contract” means: (a) each Property Management Agreement with respect
to an Eligible Property; (b) any Major Lease; and (c) any contract or other
arrangement (other than Loan Documents and Specified Derivatives Contracts),
whether written or oral, to which any Borrower is a party and as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

12

--------------------------------------------------------------------------------



“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.
“Maturity Date” means March 6, 2018, as such date may be extended pursuant to
Section 2.11.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Indebtedness evidenced by the Notes and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loans.
“Maximum Loan Availability” means, at any time, the lesser of: (a) the Borrowing
Base; and (b) the aggregate amount of the Revolving Commitments at such time.
“Minimum Repayment Amount” means an amount sufficient to reduce the then
outstanding aggregate principal amount of the Loans to an amount equal to, or
less than, the Borrowing Base, as determined on the applicable Testing Date or
other applicable determination date.
“Minimum Tangible Net Worth Amount” means an amount greater than or equal to the
sum of: (a) $21,791,804; plus (b) an amount equal to 85% of the aggregate amount
of Net Proceeds from Equity Issuances received by Guarantor since December 31,
2014. Minimum Tangible Net Worth Amount shall be recalculated by Administrative
Agent at the end of each calendar quarter upon receipt of each Compliance
Certificate described in Section 8.12(g) below, and until the delivery to
Administrative Agent of the first such Compliance Certificate after the
Agreement Date, the Minimum Tangible Net Worth Amount shall be $21,791,804.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
“Net Proceeds” means with respect to an Equity Issuance by Guarantor (exclusive
of an Equity Issuance resulting from the Guarantor’s dividend reinvestment
program), the aggregate amount of all cash and the Fair Market Value of all
other property (other than securities of Guarantor being converted or exchanged
in connection with such Equity Issuance) received by Guarantor in respect of
such Equity Issuance net of investment banking fees, legal fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred by such Person in connection with such Equity
Issuance.
“Note” means a Revolving Note individually, and “Notes” means all of the
Revolving Notes, collectively.

13

--------------------------------------------------------------------------------



“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to Administrative Agent and containing the
information required in such Exhibit) to be delivered to Administrative Agent
pursuant to Section 2.1(b) evidencing Borrower’s request for a borrowing of
Revolving Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to Administrative Agent and containing
the information required in such Exhibit) to be delivered to Administrative
Agent pursuant to Section 2.11 evidencing Borrower’s request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to Administrative Agent and containing the
information required in such Exhibit) to be delivered to Administrative Agent
pursuant to Section 2.12 evidencing Borrower’s request for the Conversion of a
Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of Borrower or
Guarantor owing to Administrative Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
“Operating Account” has the meaning given that term in Section 8.22.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning given that term in Section 12.6(b).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, collectively: (a) the Liens created by the Loan
Documents; (b) all Liens, encumbrances and other matters disclosed in the Title
Policies relating to the Borrowing Base Properties or shown on the surveys of
Borrower Base Properties delivered to Administrative Agent; (c) Liens, if any,
on any Borrowing Base Property for Taxes or Other Taxes imposed by any
Governmental Authority not yet delinquent; (d) mechanics’, materialmen’s or
similar Liens, if any, and Liens on any Borrowing Base Property for delinquent
Taxes or impositions, in each case only if being contested by appropriate
proceedings (in the same manner in which Taxes are contested pursuant to this
Agreement; (e) rights of existing and future tenants pursuant to written Leases
existing as of the Effective Date or entered into thereafter in conformity

14

--------------------------------------------------------------------------------



with the provisions of this Agreement; (f) any attachment or judgment lien on
any Borrowing Base Property, provided that the judgment it secures shall have
been bonded, discharged or execution thereof stayed pending appeal within the
earlier of sixty (60) days after the entry thereof and the date that is ten
(10) days prior to the earlier to occur of the Maturity Date or the date on
which such Borrowing Base Property is scheduled to be sold for non-payment;
(g) easements, rights-of-way, restrictions (including zoning restrictions),
defects or irregularities in title affecting any Borrowing Base Property to
which like properties are commonly subject which have not been granted or
created by any Borrower in violation of any term of this Agreement prohibiting
such grant or creation; (h) such title, survey and other exceptions as
Administrative Agent has approved or may approve in writing in Administrative
Agent’s reasonable discretion; and (i) other Liens securing Specified
Derivatives Obligations pursuant to Derivatives Support Documents.
“Permitted Operating Expenses” means the following expenses: (a) taxes and
assessments imposed upon the Borrowing Base Properties to the extent that such
taxes and assessments are required to be paid by Borrower; (b) insurance
premiums for casualty and liability insurance carried in connection with the
Borrowing Base Properties; and (c) all other customary operating expenses
incurred by Borrower for the management, operation, cleaning, leasing,
maintenance and repair of the Property that are included in the operating budget
or are otherwise customary and reasonably necessary. Permitted Operating
Expenses shall not include any interest or principal payments on the Loans or
any allowance for depreciation.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either: (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group; or (b) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any Obligation that is not paid when
due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) a rate per annum equal to the lesser of: (a) the
Maximum Legal Rate; or (b) five percent (5%) above the then applicable interest
rate payable hereunder.
“Principal Office” means Wells Fargo Bank, National Association, Minneapolis
Loan Center, 608 2nd Ave South, 11th Floor, MAC N9303-110, Minneapolis, MN
55402-1916, Attention: Jon Fisher.
“Proforma NOI Schedule” means a written schedule provided by Borrower in
connection with the addition of a Borrowing Base Property pursuant to Section
4.1 hereof, which schedule shall include Borrower’s calculation (and reasonable
detail supporting such calculation) of proforma Testing NOI for the period of
time prior to the first Testing Date occurring after one full calendar quarter
of ownership of such Borrowing Base Property by the applicable Borrower. The
Proforma NOI Schedule shall be based solely on leases in place at the time such
Proforma NOI Schedule is provided to Administrative Agent.
“Property” means a parcel (or group of related parcels) of real property owned
by Borrower.
“Property Management Agreements” means, collectively, all agreements entered
into by Borrowers, pursuant to which Borrowers engage a Property Manager to
manage a given Property.

15

--------------------------------------------------------------------------------



“Property Manager” means each of CBRE and Jones Lang LaSalle, or a successor
thereto or any other manager of a Property approved pursuant to the terms of
this Agreement.
“Property Management Contract Assignment” means a Property Management Contract
Assignment executed by Borrower in favor of Administrative Agent for its benefit
and the benefit of the Lenders and each Specified Derivatives Provider, in form
and substance satisfactory to Administrative Agent, including the Property
Management Contract Assignments delivered by Borrowers to Administrative Agent
on the Effective Date, as the same may be amended, restated or otherwise
modified from time to time.
“Property Release” has the meaning given that term in Section 4.2.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of: (a) the sum of: (i) the amount of such Lender’s Revolving Commitment; to
(b) the aggregate amount of the Revolving Commitments of all Lenders; provided,
however, that if at the time of determination of the Pro Rata Share, the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of: (i) the
sum of the unpaid principal amount of all outstanding Revolving Loans owing to
such Lender as of such date; to (ii) the sum of the aggregate unpaid principal
amount of all outstanding Revolving Loans of all Lenders as of such date.
“Protective Advance” means all sums expended as determined by Administrative
Agent to be necessary or appropriate after Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose value); or (c) to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken,
including any amounts expended in connection therewith in accordance with
Section 12.2.
“Qualifying Lease” means, as of any determination date, a Tenant Lease that has
been approved by Administrative Agent pursuant to the terms of this Agreement
(or is a Tenant Lease that is not required to be approved pursuant to the terms
of this Agreement) that complies with the following criteria: (a) the Tenant
Lease is in full force and effect; and (b) if the Tenant Lease is a Major Lease,
the following: (i) no monetary or material non-monetary default has occurred and
is continuing under the Major Lease; (ii) the tenant under the Major Lease is
not the subject of a proceeding (voluntary or involuntary) under the Bankruptcy
Code; (iii) the tenant under the Leases has not vacated its premises nor given
notice that it intends to vacate its premises; and (iv) the Tenant Lease is not
scheduled to terminate or expire within the six (6) month period following such
determination date (or twelve (12) month period with respect to the Gateway One
Lending & Finance Lease at the Property commonly known as Anaheim Hills Office
Plaza), unless: (aa) such Tenant Lease has been renewed or extended in writing
prior to such determination date in compliance with the terms of this Agreement;
and (bb) such renewed or extended Tenant Lease has at least six (6) months
remaining in its term (or twelve (12) month period with respect to the Gateway
One Lending & Finance Lease at the Property commonly known as Anaheim Hills
Office Plaza).
“Recipient” means: (a) Administrative Agent; and (b) any Lender, as applicable.
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, Regulation D of the Board
of Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any

16

--------------------------------------------------------------------------------



request or directive regarding capital adequacy. Notwithstanding anything herein
to the contrary: (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith; and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change,” regardless of the date enacted,
adopted or issued.
“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as Administrative Agent) having at least 66 2/3% of the
aggregate amount of the Revolving Commitments, or, if the Revolving Commitments
have been terminated or reduced to zero, Lenders holding at least 66 2/3% of the
aggregate principal amount of the outstanding Revolving Loans; provided that:
(a) in determining such percentage at any given time, all then existing
Defaulting Lenders shall be disregarded and excluded, and the Pro Rata Shares
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders; and (b) at all times when two or more Lenders are
party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock or other Equity Interest of Borrower now or hereafter outstanding; (c) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Indebtedness of Borrower (other than the
Loans); and (d) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
Borrower now or hereafter outstanding.
“Restrictive Covenant Agreement” means and declaration of restrictive covenants,
reciprical easement agreement, declaration of covenants, conditions and
restrictions or similar document filed of record against any Property from time
to time.
“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1, in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount,” as the same may be reduced from time to time
pursuant to Section 2.14 or otherwise pursuant to the terms of this Agreement.
“Revolving Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1(a).
“Revolving Note” means each promissory note of Borrower, payable to the order of
a Lender in a principal amount equal to the amount of such Lender’s Revolving
Commitment.
“Security Deed” means a Deed of Trust or Mortgage executed by a Borrower in
favor of Administrative Agent for its benefit and the benefit of the Lenders and
each Specified Derivatives Provider in form and substance satisfactory to
Administrative Agent.
“Security Document” means the Guaranty, any Security Deed, any Property
Management Contract Assignments, and any security agreement, pledge agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting Administrative Agent’s Liens in any of the Collateral.
For the avoidance of doubt, “Security Document” shall not include any
Derivatives Support Document.

17

--------------------------------------------------------------------------------



“Solvent” means, when used with respect to any Person, that: (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between Borrower and a Specified
Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“Tangible Net Worth” means, as of a given date, the stockholders' equity of
Guarantor and its owned subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation and amortization accrued after December
31, 2014 (y) acquired below market lease intangibles and (z) non-controlling
interests (including redeemable non-controlling interests) in the Borrower,
minus (to the extent included when determining stockholders' equity and
non-controlling interests including redeemable non-controlling interests of
Guarantor and its owned subsidiaries): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write up in excess of the cost of such assets
acquired (but excluding any such write-up for purchase price adjustments of
acquisition properties based on GAAP) and (b) the aggregate of all amounts
appearing on any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP (including
acquired intangible lease assets) all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Lease” means any lease entered into by or on behalf of any Borrower with
respect to any portion of a Property.
“Testing Date” means each March 31, June 30, September 30 and December 31 of
each year.
“Testing Debt Yield” means, as of any determination date: (a) for purposes of
calculating the Applicable Margin, the result obtained (expressed as a
percentage) by dividing: (i) the Testing NOI; by (ii) the average daily
outstanding principal amount of the Loans for the calendar quarter preceding
such determination date; and (b) for all other purposes, the result obtained
(expressed as a percentage) by dividing: (i) the Testing NOI; by (ii) the
outstanding principal amount of the Loans on such determination date, in each
case as determined by Administrative Agent and subject to reasonable review,
adjustment and approval consistent with Administrative Agent’s standard
practices.

18

--------------------------------------------------------------------------------



“Testing Debt Yield Hurdle” means: (a) at any time that the Assets Under
Management Threshold has not been met, eleven percent (11.0%); and (b) at any
time that the Assets Under Management Threshold has been met, ten percent
(10.0%).
“Testing Gross Revenue” means an amount equal to: (a) four (4); multiplied by
(b) all Gross Operating Income from Qualifying Leases, actually received in
connection with the operation of the Property for the three (3) month period
immediate prior to the date of determination. Testing Gross Revenue shall deduct
therefrom all credits or refunds to tenants and occupants, proceeds of insurance
(except for business interruption insurance), proceeds of sales of depreciable
property and proceeds of condemnation. Testing Gross Revenue shall be subject to
Administrative Agent’s reasonable review, adjustment and approval consistent
with Administrative Agent’s standard practices. Any amounts held in any accounts
or reserves shall not be credited as or deemed to constitute, either Testing
Gross Revenue or a prepayment of the Loans, or otherwise be taken into account
for purposes of calculating Testing Debt Yield.
“Testing LTV” means, as of any date, for the Borrowing Base Properties in the
aggregate, the quotient resulting (expressed as a percentage) from dividing: (a)
an amount equal to the principal amount of the Loans; by (b) the aggregate
amount of the Appraised Values of the Borrowing Base Properties. Any amounts
held in any accounts or reserves shall not be credited as or deemed to
constitute a prepayment of the Loans, or otherwise taken into account for
purposes of calculating the Testing LTV.
“Testing LTV Hurdle” means sixty-five percent (65%).
“Testing NOI” means an amount equal to: (a) Testing Gross Revenue; minus (b)
Testing Operating Expenses, adjusted to remove the straight lining of rents and
other non-cash items, subject to Administrative Agent’s reasonable review,
adjustment and approval consistent with Administrative Agent’s standard
practices. Notwithstanding the foregoing, with respect to any new Borrowing Base
Property added pursuant to Section 4.1 hereof, Testing NOI for such Borrowing
Base Property shall, until the first Testing Date occurring after one full
calendar quarter of ownership of such Borrowing Base Property by the applicable
Borrower, be determined by Administrative Agent in its reasonable discretion
based on the information contained in the applicable Proforma NOI Schedule.
Testing Operating Expenses during this period will be derived by annualizing the
Permitted Operating Expenses applicable for such period.
“Testing Operating Expenses” means, as of any determination date, an amount
equal to: (a) two (2); multiplied by (b) the sum of the actual Permitted
Operating Expenses of the Borrowing Base Properties for the immediately prior
two (2) fiscal quarters ending on the determination date, as set forth in the
certified operating statements provided by Borrower to Administrative Agent
pursuant to Article IX, which amount shall be normalized and annualized in a
manner reasonably acceptable to Administrative Agent, and which calculation of
operating expenses shall also include (without duplication of the actual
expenses incurred): (i) management fees in an amount equal to the greater of:
(A) the actual amount of the management fees paid under the Property Management
Agreements; and (B) three percent (3%) of the sum of the Gross Operating Income
being used for the calculation of Testing NOI; and (ii) an imputed capital
expenditure reserve equal to the sum of: (A) (1) the number of rentable square
feet in all of the Borrowing Base Properties consisting of office, retail and
industrial premises; multiplied by (2)(aa) twenty cents ($0.20) per annum per
square foot for office and retail property; and (bb) ten cents ($0.10) per annum
per square foot for industrial property; plus (B)(1) Two Hundred Fifty Dollars
($250); multiplied by (2) the number of apartment units in Borrowing Base
Properties consisting of multi-family residential premises. If any recoverable
tenant-specific operating expenses are included in Testing Operating Expenses
allocable to a Qualifying Lease as of any determination date, then corresponding
tenant-specific recovery revenue in an amount equal to such operating expenses
shall be included in the Testing NOI from such applicable Qualifying Lease.

19

--------------------------------------------------------------------------------



“Tie In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a Title Policy covering property located in such jurisdiction
which endorsement effectively ties coverage to other Title Policies covering
properties located in other jurisdictions.
“Title Policy” means those certain Lender’s Title Policies delivered to
Administrative Agent on the Effective Date with respect to the initial Borrowing
Base Properties, or delivered thereafter with respect to Properties added as
Borrowing Base Properties, all in form and substance satisfactory to
Administrative Agent.
“Transfer” means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether occurring voluntarily, involuntarily or by operation of law
or otherwise.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which: (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA; exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
Controlled by such Person or one or more other subsidiaries of such Person, or
by such Person and one or more other subsidiaries of such Person.
Section 1.2     General.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Requisite Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended: (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein;
and (b) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting

20

--------------------------------------------------------------------------------



forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. References in this
Agreement to “Sections,” “Articles,” “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
references in this Agreement to any document, instrument or agreement: (i) shall
include all exhibits, schedules and other attachments thereto; (ii) shall
include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby; and (iii) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to an “Affiliate” means a reference to an Affiliate of
Borrower. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to New York time. The term “including” or “includes” shall (if
not already therein set forth) be deemed to be followed by the phrase “without
limitation.”
Article II.
Credit Facility

Section 2.1     Revolving Loans.


(a)Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, each Lender severally and not jointly agrees to make Revolving
Loans to Borrower during the period from and including the Effective Date to but
excluding the Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Revolving Commitment;
provided, however, that Revolving Loans shall not be made if the same are
restricted by the amount limitations set forth in Section 2.12. Each borrowing
of Revolving Loans hereunder shall be in an aggregate principal amount of One
Million Dollars ($1,000,000) and integral multiples of One Hundred Thousand
Dollars ($100,000) in excess of that amount (except that, subject to
Section 2.12, any such borrowing of Revolving Loans may be in the aggregate
amount of the aggregate amount of the Revolving Commitments of all Lenders minus
the sum of the aggregate principal balance of all Revolving Loans outstanding,
which Revolving Loans, if less than One Million Dollars ($1,000,000), must be
Base Rate Loans). Within the foregoing limits and subject to the terms and
conditions of this Agreement, Borrower may borrow, repay and reborrow Revolving
Loans.


(b)Requests for Revolving Loans. Not later than 12:00 noon at least one
(1) Business Day prior to a borrowing of Base Rate Loans and not later than
12:00 noon at least three (3) Business Days prior to a borrowing of LIBOR Loans,
Borrower shall deliver to Administrative Agent a Notice of Borrowing. Each
Notice of Borrowing shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the use of the proceeds of such Revolving Loans,
the Type of the requested Revolving Loans, and if such Revolving Loans are to be
LIBOR Loans, the initial Interest Period for such Revolving Loans. Each Notice
of Borrowing shall be irrevocable once given and binding on Borrower. Prior to
delivering a Notice of Borrowing, Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
Administrative Agent provide Borrower with the most recent LIBOR available to
Administrative Agent. Administrative Agent shall provide such quoted rate to
Borrower on the date of such request or as soon as possible thereafter.



21

--------------------------------------------------------------------------------



(c)Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to Borrower with
Administrative Agent at the Principal Office, in immediately available funds not
later than 12:00 noon on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, Administrative Agent
shall make available to Borrower at the Principal Office, not later than 12:00
noon on the date of the requested borrowing of Revolving Loans, the proceeds of
such amounts received by Administrative Agent. No Lender shall be responsible
for the failure of any other Lender to make a Loan or to perform any other
obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to make a Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Lender to make any Loan or to perform any other obligation to be made or
performed by such other Lender.


(d)Assumptions Regarding Funding by Lenders. Unless Administrative Agent shall
have been notified by any Lender that such Lender will not make available to
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, Administrative Agent may assume that such Lender will make
the proceeds of such Revolving Loan available to Administrative Agent in
accordance with this Section, and Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to Borrower the
amount of such Revolving Loan to be provided by such Lender. In such event, if
such Lender does not make available to Administrative Agent the proceeds of such
Revolving Loan, then such Lender and Borrower severally agree to pay to
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to Borrower but excluding the date of payment to Administrative Agent,
at: (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation; and (ii) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay the amount of such interest to
Administrative Agent for the same or overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period. If such Lender pays to Administrative Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Lender’s Revolving Loan
included in the borrowing. Any payment by Borrower shall be without prejudice to
any claim Borrower may have against a Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.


Section 2.1    Rates and Payment of Interest on Loans.


a.Rates. Borrower promises to pay to Administrative Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
i.during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for Base Rate Loans; and
ii.during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan for
the Interest Period therefore, plus the Applicable Margin for such LIBOR Loans.
Notwithstanding the foregoing, while an Event of Default exists, Borrower shall
pay to Administrative Agent for the account of each Lender, as the case may be,
interest at the Post-Default Rate on the outstanding principal amount of any
Loan made by such Lender and on any other amount payable by Borrower hereunder
or under the Notes held by such Lender to or for the account of such Lender
(including, accrued but unpaid interest to the extent permitted under Applicable
Law).

22

--------------------------------------------------------------------------------



b.Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable: (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date; and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and
Borrower for all purposes, absent manifest error.
c.Borrower Information Used to Determine Applicable Interest Rates. The parties
understand that the applicable interest rate for the Obligations and certain
fees set forth herein may be determined and/or adjusted from time to time based
upon certain financial ratios and/or other information to be provided or
certified to the Lenders by Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including because of a subsequent restatement of earnings by
Borrower) at the time it was delivered to Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. Administrative Agent shall promptly notify
Borrower in writing of any additional interest and fees due because of such
recalculation, and Borrower shall pay such additional interest or fees due to
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of Administrative Agent’s or any
Lender’s other rights under this Agreement.


Section 2.3    Number of Interest Periods.


There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4    Repayment of Loans.


Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Loans on the Maturity Date.
Section 2.5    Prepayments.


a.Optional. Subject to Section 5.4, Borrower may prepay any Loan at any time
without premium or penalty. Borrower shall give Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess thereof.
b.Mandatory.
i.Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans exceeds the aggregate amount of the
Revolving Commitments, Borrower shall immediately upon demand pay to
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans), the amount of such excess. All payments under this
subsection (b)(i) shall be applied in accordance with the last sentence of
Section 3.2.
ii.Borrowing Base; Maximum Loan Availability Overadvance. If, as of any Testing
Date, the aggregate principal amount of all outstanding Loans exceeds the
Borrowing Base, Borrower shall within fifteen (15) Business Days after the date
on which the Borrowing Base Certificate is due, pay to

23

--------------------------------------------------------------------------------



Administrative Agent for the benefit of the Lenders, an amount equal to the
Minimum Repayment Amount. All payments under this subsection (b)(ii) shall be
applied in accordance with the last sentence of Section 3.2.


Section 2.6    Late Charges.


If any payment required under this Agreement is not paid within ten (10) days
after it becomes due and payable, Borrower shall pay a late charge for late
payment to compensate the Lenders for the loss of use of funds and for the
expenses of handling the delinquent payment, in an amount equal to four percent
(4%) of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of principal and/or
interest. In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 11.2, this Section 2.6 shall apply only to
payments overdue prior to the time of such acceleration. This Section shall not
be deemed to be a waiver of the Lenders’ right to accelerate payment of any of
the Obligations as permitted under the terms of this Agreement.
Section 2.7    Continuation.


So long as no Default or Event of Default exists, Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate minimum
amount of One Million Dollars ($1,000,000) and integral multiples of One Hundred
Thousand Dollars ($100,000) in excess of that amount, and each new Interest
Period selected under this Section 2.7 shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by Borrower giving to Administrative Agent a Notice of
Continuation not later than 12:00 noon on the third (3rd) Business Day prior to
the date of any such Continuation. Such notice by Borrower of a Continuation
shall be by telecopy, electronic mail or other similar form of communication in
the form of a Notice of Continuation, specifying: (a) the proposed date of such
Continuation; (b) the LIBOR Loan and portion thereof subject to such
Continuation; and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on Borrower once given. Promptly after receipt of a Notice of
Continuation, Administrative Agent shall notify each Lender of the proposed
Continuation. If Borrower shall fail to select in a timely manner a new Interest
Period for any LIBOR Loan in accordance with this Section, such Loan shall
automatically, on the last day of the current Interest Period therefore,
continue as a LIBOR Loan with an Interest Period of one month.
Section 2.8    Conversion.


So long as no Default or Event of Default exists, Borrower may on any Business
Day, upon Borrower’s giving of a Notice of Conversion to Administrative Agent by
telecopy, electronic mail or other similar form of communication, Convert all or
a portion of a Loan of one Type into a Loan of another Type. Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of One
Million Dollars ($1,000,000) and integral multiples of One Hundred Thousand
Dollars ($100,000) in excess of that amount, and upon Conversion of a Base Rate
Loan into a LIBOR Loan, Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted in accordance with Section 2.2.
Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only
on, the last day of an Interest Period for such LIBOR Loan. Each such Notice of
Conversion shall be given not later than 12:00 noon three (3) Business Days
prior to the date of any proposed Conversion into Base Rate or LIBOR Loans.
Promptly after receipt of a Notice of Conversion, Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion

24

--------------------------------------------------------------------------------



specifying: (a) the requested date of such Conversion; (b) the Type of Loan to
be Converted; (c) the portion of such Type of Loan to be Converted; (d) the Type
of Loan such Loan is to be Converted into; and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on Borrower once given.
Section 2.9    Notes.


a.Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed.
b.Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by Borrower of:
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated; and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to Borrower; or (B) in the case of mutilation, upon
surrender and cancellation of such Note, Borrower shall at its own expense
execute and deliver to such Lender a new Note date the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.10    Voluntary Reductions of the Revolving Commitment.


Borrower may terminate or reduce the amount of the Revolving Commitments at any
time and from time to time without penalty or premium upon not less than five
(5) Business Days prior notice to Administrative Agent of each such termination
or reduction, which notice shall specify the effective date thereof and the
amount of any such reduction (which in the case of any partial reduction of the
Revolving Commitments shall not be less than One Million Dollars ($1,000,000)
and integral multiples of One Hundred Thousand Dollars ($100,000) in excess of
that amount in the aggregate) and shall be irrevocable once given and effective
only upon receipt by Administrative Agent (“Commitment Reduction Notice”);
provided, however, Borrower may not reduce the aggregate amount of the Revolving
Commitments below $10,000,000 unless Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice,
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. The Revolving Commitments, once reduced pursuant
to this Section, may not be increased. Borrower shall pay all interest and fees,
on the Loans accrued to the date of such reduction or termination of the
Revolving Commitments to Administrative Agent for the account of the Lenders,
including any applicable compensation due to each Lender in accordance with
Section 5.4 of this Agreement.
Section 2.11    Extension of Maturity Date.


Borrower shall have two (2) options (each, an “Extension Option”) to extend the
Maturity Date of the Loans by one year for each Extension Option, upon
satisfaction of the following conditions precedent with respect to each
Extension Option:
a.Borrower shall provide Administrative Agent with written notice of Borrower’s
request to exercise the Extension Option, at least forty-five (45), but not more
than one hundred twenty (120), days prior to the applicable Maturity Date (the
“Extension Request”). Such Extension Request shall be revocable, provided that
Borrower reimburses Administrative Agent and the Lenders for all costs and
expenses, including reasonable attorneys’ fees and expenses, incurred by
Administrative Agent and the Lenders in connection with such revocation;
b.As of the date of Borrower’s delivery of the Extension Request, and as of the
applicable Maturity Date, to the best of Borrower’s (and Guarantor’s) knowledge
no Default or Event of Default shall

25

--------------------------------------------------------------------------------



have occurred and be continuing, and Borrower (and Guarantor, with respect to
the Guaranty and Hazardous Materials Indemnity Agreement) shall so certify in
writing;
c.Borrower and Guarantor shall execute or cause the execution of all documents
reasonably required by Administrative Agent to evidence the Extension Option,
and shall deliver to Administrative Agent, at Borrower’s sole cost and expense,
title insurance endorsements showing no encumbrances or liens with respect to
the Properties other than Permitted Liens;
d.Borrower shall pay an extension fee to Administrative Agent, for the benefit
of each Lender, on the first (1st) day of the extension period date, in an
amount equal to aggregate amount of each Lender’s Revolving Commitment (whether
or not utilized) as of the day immediately prior to the then current Maturity
Date (before giving effect to such extension), multiplied by fifteen
one-hundredths of one percent (0.15%);
e.All costs and expenses (including reasonable attorneys’ fees and expenses
incurred by Administrative Agent and the Lenders in connection with the exercise
of the Extension Option) shall be payable by Borrower on demand therefor; and
f.As of the date of delivery of the Extension Request, and as of the Original
Maturity Date, the Testing Debt Yield shall be at least equal to the Testing
Debt Yield Hurdle and the Testing LTV shall be less than the Testing LTV Hurdle.
Such compliance shall be evidenced by financial statements and reports delivered
by Borrower at the time of its delivery of the Extension Request and, at
Administrative Agent’s election, Borrower shall deliver updated Appraisals (for
all Appraisals with effective dates prior to the date that is one year prior to
the then applicable Maturity Date) evidencing the recalculated Testing LTV.


Section 2.12    Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall make any Loan if, immediately after the making of such Loan, the
aggregate principal amount of all outstanding Loans would exceed the Maximum
Loan Availability.
Section 2.13    Increase in Revolving Commitments.


Borrower shall have the right to request, not more frequently than once per
calendar quarter, increases in the aggregate amount of the Revolving Commitments
by providing written notice to Administrative Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any such
increases the aggregate amount of the Revolving Commitments of all of the
Lenders shall not exceed One Hundred Fifty Million Dollars ($150,000,000). Each
such increase in the Revolving Commitments must be an aggregate minimum amount
of Twenty-Five Million Dollars ($25,000,000) and integral multiples of
Twenty-Five Million Dollars ($25,000,000) in excess thereof. Administrative
Agent, in consultation with Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments, including decisions
as to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Revolving Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment. If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders’ relative Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to Administrative Agent for the account of
such other Lenders, in same day funds, an amount equal to the sum of: (a) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender; plus (b) interest accrued and unpaid to and as of such
date on such portion of the outstanding principal amount of such Revolving
Loans. Borrower

26

--------------------------------------------------------------------------------



shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 5.4 as a result of the prepayment of any such Revolving Loans. Effecting
the increase of the Revolving Commitments under this Section is subject to the
following conditions precedent (together with any other conditions precedent
imposed by Administrative Agent and the Lenders in their sole and absolute
discretion): (i) no Event of Default shall be in existence on the effective date
of such increase; (ii) the representations and warranties made or deemed made by
Borrower and Guarantor in any Loan Document shall be true or correct on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder; (iii)  Administrative Agent shall have
received each of the following, in form and substance satisfactory to
Administrative Agent: (A) such agreements, amendments, promissory notes,
documents, certificates and instruments as Administrative Agent shall reasonably
require to evidence the increase in the Revolving Loan Commitment; (B) an
acknowledgement and ratification by Guarantor of its obligations under the
Guaranty and the Hazardous Materials Indemnity Agreement; (C) an opinion of
counsel to Borrower and Guarantor, and addressed to Administrative Agent and the
Lenders covering such matters as reasonably requested by Administrative Agent;
and (D) endorsements to the Title Policies dating down the effective date of
such Title Policies and increasing such Title Policies by the amount of such
increase in the Revolving Loan Commitments. In connection with any increase in
the aggregate amount of the Revolving Commitments pursuant to this Section 2.13,
any Lender becoming a party hereto shall execute such documents and agreements
as Administrative Agent may reasonably request.
Section 2.14    Funds Transfer Disbursements.


a.Generally. Borrower hereby authorizes Administrative Agent to disburse the
proceeds of any Loan made by the Lenders or any of their Affiliates pursuant to
the Loan Documents as requested by an authorized representative of Borrower to
any of the accounts designated in the Disbursement Instruction Agreement.
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by Borrower; or (ii) made in Borrower’s name and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire of funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by Borrower in the Loan
Documents or in other wire transfer requests. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Administrative Agent takes any actions in
an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Administrative
Agent takes these actions Administrative Agent shall not in any situation be
liable for failing to take or correctly perform these actions in the future and
such actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
Administrative Agent and Borrower. Borrower agrees to notify Administrative
Agent of any errors in the transfer of any funds or of any unauthorized or
improperly authorized transfer requests within fourteen (14) days after
Administrative Agent’s confirmation to Borrower of such transfer.
b.Funds Transfer. Administrative Agent shall, in its sole discretion, determine
the funds transfer system and the means by which each transfer will be made.
Administrative Agent may delay or refuse to accept a funds transfer request if
the transfer would: (i) violate the terms of this authorization; (ii) require
use of a bank unacceptable to Administrative Agent or any Lender or prohibited
by any Governmental Authority; (iii) cause Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent or any Lender to violate
any Applicable Law or regulation.

27

--------------------------------------------------------------------------------



c.Limitation of Liability. Neither Administrative Agent nor any Lender shall be
liable to Borrower or any other parties for: (i) errors, acts or failures to act
of others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s or any Lender’s
control; or (iii) any special, consequential, indirect or punitive damages,
whether or not: (A) any claim for these damages is based on tort or contract; or
(B) Administrative Agent, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.


Article III.Payments, Fees and Other General Provisions


Section 3.1    Payments.


(a)Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by Borrower
under this Agreement, the Notes or any other Loan Document shall be made in
Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to Administrative Agent at the Principal Office, not later than
2:00 p.m. Eastern Time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). Subject to Section 10.5, Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to Administrative Agent the amounts payable by Borrower
hereunder to which such payment is to be applied. Each payment received by
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. In the event Administrative Agent
fails to pay such amounts to such Lender, as the case may be, within one
Business Day of receipt of such amounts, Administrative Agent shall pay interest
on such amount at a rate per annum equal to the Federal Funds Rate from time to
time in effect. If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)Presumptions Regarding Payments by Borrower. Unless Administrative Agent
shall have received notice from Borrower prior to the date on which any payment
is due to Administrative Agent for the account of the Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent on demand that amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.


Section 3.2    Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1(a) shall be made from the Lenders, each payment of the fees
under Section 3.5(a) shall be made for the

28

--------------------------------------------------------------------------------



account of the Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.10 shall be applied to the respective
Revolving Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans by Borrower shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the
Revolving Loans held by them, provided that if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Lenders
pro rata in accordance with their respective Revolving Commitments in effect at
the time such Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(c) each payment of interest on Revolving Loans by Borrower shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Revolving Loans then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 5.1) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous. Any payment or prepayment of principal or interest made: (i)(A)
during the existence of a Default or Event of Default; or (B) pursuant to
Section 2.5(b)(ii), shall be made for the account of the Lenders in accordance
with the order set forth in Section 10.5; and (ii) pursuant to
Section 2.5(b)(i), shall be made for the account of the Lenders holding
Revolving Commitments (or, if the Revolving Commitments have been terminated,
holding Revolving Loans) in accordance with the order set forth in Section 10.5.
Section 3.3    Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
Borrower or Guarantor through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by Borrower or Guarantor
to a Lender (other than any payment in respect of Specified Derivatives
Obligations) not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 10.5, such Lender shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 10.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with the respect to such participation as fully
as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of Borrower.
Section 3.4    Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve

29

--------------------------------------------------------------------------------



the obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5    Fees.


a.Commitment Fee. On the Effective Date, Borrower agrees to pay to
Administrative Agent and for the benefit of the Lenders, a commitment fee as
provided in the Fee Letter.
b.Unused Fee. During the period from the Effective Date to but excluding the
Maturity Date, Borrower agrees to pay to Administrative Agent for the account of
the Lenders an unused facility fee equal to the sum of the average daily amount
by which the aggregate amount of the Revolving Commitments exceeds the aggregate
outstanding principal balance of Revolving Loans set forth in the table below
multiplied by the corresponding per annum rate:
Amount by Which Revolving Commitments Exceed Aggregate Revolving Loans
Unused Fee
Equal to or greater than an amount equal to fifty percent (50%) of the aggregate
amount of Revolving Commitments
0.25% per annum
Less than an amount equal to fifty percent (50%) of the aggregate amount of
Revolving Commitments
0.15% per annum



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Maturity Date or any earlier date of termination of the
Revolving Commitments or reduction of the Revolving Commitments to zero.
c.Administrative and Other Fees. Borrower agrees to pay the administrative and
other fees of Administrative Agent as provided in the Fee Letter and as may be
otherwise agreed to in writing from time to time.


Section 3.6    Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.
Section 3.7    Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by Borrower or Guarantor or received by any Lender,
then such excess sum shall be credited as a payment of principal, unless
Borrower shall notify the respective Lender in writing that Borrower elects to
have such excess sum returned to it forthwith. It is the express intent of the
parties hereto that Borrower not pay and the Lenders not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by Borrower under Applicable Law. The parties hereto hereby agree
and stipulate that the only charge imposed upon Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.2(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by Administrative Agent or
any Lender to third parties or for damages incurred by Administrative Agent or
any Lender, are charges made to compensate Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or

30

--------------------------------------------------------------------------------



incurred, and to be performed or incurred, by Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8    Statements of Account.


Administrative Agent shall account to Borrower monthly with a statement of
Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by
Administrative Agent shall be deemed conclusive upon Borrower absent manifest
error. The failure of Administrative Agent to deliver such a statement of
accounts shall not relieve or discharge Borrower from any of its obligations
hereunder.
Section 3.9    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
a.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
b.Defaulting Lender Waterfall. Any payment of principal, interest, Fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 3.3 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if:
(i) such payment is a payment of the principal amount of any Loans, in respect
of which such Defaulting Lender has not fully funded its appropriate share; and
(ii) such Loans were made at a time when the conditions set forth in Article VI
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately following
Section 3.9(d)). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
c.Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5(b) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be

31

--------------------------------------------------------------------------------



required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
d.Defaulting Lender Cure. If Borrower and Administrative Agent agree in writing
that a Lender is no longer a Defaulting Lender, Administrative Agent shall so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held pro rata by the Lenders in
accordance with their respective Commitment Percentages (determined without
giving effect to this Section 3.9(d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


Section 3.10    Taxes; Foreign Lenders.


a.FATCA. For purposes of this Section, the term “Applicable Law” includes FATCA.
b.Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower or Guarantor under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower or Guarantor shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.10) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
c.Payment of Other Taxes by Borrower. Borrower and Guarantor shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
d.Indemnification by Borrower. Borrower and Guarantor shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
e.Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for: (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower or Guarantor has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower and Guarantor
to do so); (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.6 relating to the maintenance of a Participant
Register; and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Administrative Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally

32

--------------------------------------------------------------------------------



imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
Administrative Agent to the Lender from any other source against any amount due
to Administrative Agent under this subsection.
f.Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower or Guarantor to a Governmental Authority pursuant to this Section,
Borrower or Guarantor shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.
g.Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
ii.Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:
A.any Lender that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), two (2) executed originals of IRS Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding tax;
B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
I.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party: (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty; and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
II.executed originals of IRS Form W-8ECI;
III.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code: (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower

33

--------------------------------------------------------------------------------



within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”); and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
IV.to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
D.if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
h.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.10 (including by the payment
of additional amounts pursuant to this Section 3.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event shall the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such

34

--------------------------------------------------------------------------------



Tax had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
i.Survival. Each party’s obligations under this Section 3.10 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
 
Article IV.Borrowing Base Properties


Section 4.1    Eligibility of Properties.


(a)Initial Borrowing Base Properties. The Properties identified on Schedule 4.1
shall, on the Effective Date, be Borrowing Base Properties, and the Borrowing
Base Value initially attributable to such Property shall be as approved by the
Lenders and set forth on Schedule 4.1.
(b)Additional Borrowing Base Properties. If after the Effective Date Borrower
desires that the Lenders include any additional Property in calculations of the
Borrowing Base, Borrower shall so notify Administrative Agent in writing. No
Property will be evaluated by the Lenders unless and until Borrower delivers to
Administrative Agent the following, in form and substance satisfactory to
Administrative Agent:
(i)An executive summary of the Property including, at a minimum, the following
information relating to such Property: (A) a description of such Property, such
description to include the age, location, site plan, current occupancy rate and
physical condition of such Property; (B) the purchase price paid or to be paid
for such Property; (C) the current and projected condition of the regional
market and specific submarket in which such Property is located; and (D) the
current projected capital plans and, if applicable, current renovation plans for
such Property;
(ii)An operating statement for such Property audited or certified by a
representative of Borrower as being true and correct in all material respects
and prepared in accordance with GAAP for the previous three (3) fiscal years;
provided that, with respect to any period such Property was owned by Borrower
for less than three (3) years, such information shall only be required to be
delivered to the extent reasonably available to Borrower and such certification
may be based upon Borrower’s actual knowledge and provided further, that if such
Property has been operating for less than three years, Borrower shall provide
without any representation or warranty such projections and other information
concerning the anticipated operation of such Property as Administrative Agent
may reasonably request;
(iii)A current rent roll for such Property certified by a representative of
Borrower as being true and correct in all material respects, and three (3) year
occupancy history of such Property certified by a representative of Borrower to
be true and correct; provided that, with respect to any period such Property was
owned by Borrower for less than three (3) years, such information shall only be
required to be delivered to the extent reasonably available to Borrower and such
certification may be based upon Borrower’s actual knowledge;
(iv)copies of all Tenant Leases with respect to such Property (or, if acceptable
to Administrative Agent, a summary of the terms thereof); and
(v)Such other information Administrative Agent may reasonably request in order
to evaluate the Property.


If requested by Borrower at the time of its submission, Administrative Agent
shall commission, at Administrative Agent’s discretion and Borrower’s expense,
an Appraisal of such Property, to be in form and substance satisfactory to
Administrative Agent.

35

--------------------------------------------------------------------------------



If, after receipt and review of the foregoing documents and information,
Administrative Agent is prepared to recommend acceptance of such Property as a
Borrowing Base Property, Administrative Agent shall so notify Borrower and each
Lender within ten (10) Business Days after receipt and review of all of such
documents and information. Within five (5) Business Days of Administrative
Agent’s giving such notice to the Lenders, Administrative Agent shall send the
foregoing documents and information to each of the Lenders.
(c)Appraisal; Final Approval. Promptly upon giving notice to the Lenders under
the immediately preceding subsection (b) that Administrative Agent is prepared
to recommend acceptance of such Property as a Borrowing Base Property, if not
previously requested by Borrower, Administrative Agent shall commission, at
Administrative Agent’s discretion and Borrower’s expense, an Appraisal of such
Property, to be in form and substance satisfactory to Administrative Agent.
Within ten (10) Business Days of receipt of such Appraisal, Administrative Agent
shall review such Appraisal and shall determine the Appraised Value of such
Property. If after such review and determination Administrative Agent is
unwilling to recommend acceptance of such Property as a Borrowing Base Property,
Administrative Agent shall promptly notify Borrower and the Lenders and the
consideration by Administrative Agent and the Lenders of such Property shall
cease. If after such review and determination Administrative Agent remains
prepared to recommend acceptance of such Property as a Borrowing Base Property,
Administrative Agent shall forward a copy of such Appraisal to the Lenders
together with notice of such Appraised Value. Administrative Agent shall also
promptly forward to the Lenders each of the items required by this subsection
(c) below after receipt and preliminary review of such items. Within ten
(10) Business Days of the date on which a Lender has received all of the items
referred to in this subsection (c) and the immediately preceding subsection (b),
such Lender shall notify Administrative Agent in writing whether or not such
Lender accepts such Property as a Borrowing Base Property. If a Lender fails to
give such notice within such time period, such Lender shall be deemed to have
approved such Property as a Borrowing Base Property. Such Property shall become
a Borrowing Base Property and the Person owning such Property shall become a
Borrower hereunder: (i) upon written approval of the Requisite Lenders and upon
execution and delivery to Administrative Agent of a Borrowing Base Certificate
showing the Borrowing Base after inclusion of such Property as a Borrowing Base
Property; and (ii) without duplication of the deliveries required under Section
4.1(b), the delivery to Administrative Agent in form and substance satisfactory
to Administrative Agent of the following, and the satisfaction of each of the
following conditions as applicable:
(A)a Joinder Agreement executed by the owner of the Property being added as a
Borrowing Base Property;
(B) Replacement Revolving Notes executed by the existing Borrowers and the
additional Borrower, payable to the Lenders;
(C)opinions of counsel to Borrower and Guarantor addressed to Administrative
Agent and the Lenders and covering the matters covered by the opinions delivered
on the Effective Date with respect to such additional Borrower and Guarantor,
including due execution, authority, no conflict, enforceability and local law
issues, in form substantially similar to the opinions delivered to
Administrative Agent on the Effective Date;
(D)the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of such Borrower certified as of a recent
date by the Secretary of State of the state of formation of such Person;
(E)a certificate of good standing (or certificate of similar meaning) with
respect to such Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Person and certificates of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified;

36

--------------------------------------------------------------------------------



(F)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Borrower with respect
to each of the officers of such Person authorized to execute and deliver the
Joinder Agreement and replacement Revolving Notes and authorized to execute and
deliver on behalf of Borrower Notices of Borrowing, Notices of Conversion and
Notices of Continuation;
(G)copies certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of: (1) the by-laws of such Person, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity; and (2) all corporate,
partnership, member or other necessary action taken by such Person to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party;
(H)UCC, tax, judgment and lien search reports with respect to such Borrower and
such additional Borrowing Base Property in all necessary or appropriate
jurisdictions indicating that there are no Liens of record on such Property
other than Permitted Liens;
(I)copies of all Property Management Agreements and Material Contracts for such
additional Borrowing Base Property;
(J)copies of the form of Tenant Lease to be used for such Property;
(K)a Title Policy (with applicable endorsements, including, if the applicable
Property is in a Tie In Jurisdiction, a tie in endorsement to the such Title
Policy as well as endorsements to all other existing Title Policies issued to
Administrative Agent with respect to all other Properties located in Tie In
Jurisdictions reflecting an increase in the aggregate insured amount under the
“tie-in” endorsements to an amount equal to the Borrowing Base (including the
Property which experienced the increase in Borrowing Base Value) as increased)
and current survey certified to Administrative Agent in form and substance
reasonably acceptable to Administrative Agent. The Title Policy shall be in an
amount equal to: (i) if the Property is not located in a Tie In Jurisdiction,
not less than one hundred percent (100%) of the Appraised Value (based on the
“stabilized value” of such Property and excluding the value of personal
property) for such Property; and (ii) if the Property is located in a Tie In
Jurisdiction, not less than eighty-five percent (85%) of the Appraised Value
(based on the “stabilized value” of such Property and excluding the value of
personal property) for such Property.
(L)insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5 (including both property and liability
insurance) is in full force and effect and stating that the coverage shall not
be cancelable or materially changed without ten (10) days’ prior written notice
to Administrative Agent of any cancellation for nonpayment or premiums, and not
less than thirty (30) days’ prior written notice to Administrative Agent of any
other cancellation or any modification (including a reduction in coverage),
together with appropriate evidence that Administrative Agent, for its benefit
and the benefit of the Lenders, and the Specified Derivatives Providers, is each
named as a lender’s loss payee and additional insured, as appropriate, on all
insurance policies that Borrower, Guarantor or any other Affiliate of Borrower
actually maintains with respect to any Property and improvements on such
Property;
(M)Subordination, Non-Disturbance and Attornment Agreements, and estoppel
certain from such tenants as may be reasonably required by Administrative Agent,
in form and substance reasonably acceptable to Administrative Agent;
(N)Security Documents and UCC Financing Statements in form substantially similar
to the Security Documents delivered on the Effective Date;
(O)An Assignment and Subordination of Management Agreement with respect to the
management agreement relating to the additional Borrowing Base Property in form
substantially similar to the form of Assignment and Subordination of Management
Agreements delivered on the Agreement Date;

37

--------------------------------------------------------------------------------



(P)Agreements with respect to offsite parking at the additional Borrowing Base
Property, if any, to the extent utilized by tenants at the additional Borrowing
Base Property), in form reasonably acceptable to Administrative Agent;
(Q)all information requested by Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act;
(R)payment of mortgage and recording taxes, to the extent applicable, and
delivery of such evidence and memoranda thereof as Administrative Agent shall
reasonably require;
(S)If such additional Borrowing Base Property is subject to a ground lease, a
master lease, a TRS lease or other similar lease, such agreements and
instruments from the applicable lessors and lessees as Administrative Agent
shall reasonably require;
(T)delivery of all other space leases and subleases, management agreements,
leasing agreements, parking agreements, licenses and permits, maintenance and
service agreements, labor agreements, equipment leases, capital and operating
budgets, copies of prior tax bills, flood zone certifications and other similar
due diligence information and materials as Administrative Agent shall reasonably
require;
(U)a zoning report (PZR or similar), as Administrative Agent shall reasonably
require, together with final certificates of occupancy and any other
Governmental Approvals relating to such Property, to the extent available;
(V)an update to any of the Schedules attached to this Agreement as of the
Agreement Date which are required to be modified as a result of such Property
becoming an additional Borrowing Base Property;
(W)a certificate to the effect that the representations and warranties under
Section 7.1 that relate to the Borrowers and the Borrowing Base Properties shall
be true and correct with respect to the additional Borrower and Borrowing Base
Property, taking into account the update of the Schedules delivered concurrently
therewith;
(X)a Proforma NOI Schedule;
(Y)if the Operating Account for such Borrowing Base Property will be established
at a bank other than Administrative Agent, a deposit account control agreement
for such Operating Account reasonably acceptable to Administrative Agent,
Borrower and such bank;
(Z)if not adequately covered by the survey certification provided for above, a
certificate from a licensed engineer or other professional satisfactory to
Administrative Agent that such Property is not located in a Special Flood Hazard
Area as defined by the Federal Insurance Administration;
(AA)A “Phase I” environmental assessment of such Property not more than twelve
(12) months old, which report: (A) has been prepared by an environmental
engineering firm acceptable to Administrative Agent; and (B) complies with the
requirements contained in Administrative Agent’s guidelines adopted from time to
time by Administrative Agent to be used in its lending practice generally and
any other environmental assessments or other reports relating to such Property,
including any “Phase II” environmental assessment prepared or recommended by
such environmental engineering firm to be prepared for such Property;
(AB)An engineering report for such Property not more than twelve (12) months old
and prepared by an engineering firm acceptable to Administrative Agent;
(AC)Plans and specifications for such Property; provided the same shall only be
required to the extent reasonably available to Borrower; and
(AD)Such other instruments, documents and deliveries with respect to the
additional Borrowing Base Property and applicable Borrower, as Administrative
Agent shall reasonably require.



38

--------------------------------------------------------------------------------



Section 4.2    Release of Properties.


From time to time, Borrower may request, upon not less than fifteen (15) days’
prior written notice to Administrative Agent that any Borrowing Base Property be
released from the Liens created by the Security Documents applicable thereto,
which release (the “Property Release”) shall be effected by Administrative Agent
if Administrative Agent determines all of the following conditions are satisfied
as of the date of such Property Release:
a.The Borrowing Base shall contain at least five (5) Borrowing Base Properties;
b.No Default or Event of Default exists or will exist immediately after giving
effect to such Property Release and the reduction in the Borrowing Base by
reason of the release of such Property;
c.Borrower shall have delivered to Administrative Agent a Borrowing Base
Certificate demonstrating on a pro forma basis, and Administrative Agent shall
have determined to its satisfaction (which determination may be based on
Appraisals ordered pursuant to Section 4.3), that the outstanding principal
balance of the Loans, together with the Derivatives Termination Value of all
Specified Derivatives Contracts, will not exceed the Borrowing Base after giving
effect to such request and any prepayment to be made and/or the acceptance of
any Property as an additional or replacement Borrowing Base Property to be given
concurrently with such request; and
d.Borrower shall have delivered to Administrative Agent all documents and
instruments reasonably requested by Administrative Agent in connection with such
Property Release and shall have paid all costs and expenses of Administrative
Agent and the Lenders in connection with such Property Release, including
reasonably attorneys’ fees; and
Except as set forth in this Section 4.2, no Borrowing Base Property shall be
released from the Liens created by the Security Documents applicable thereto.
Section 4.3    Frequency of Appraisals.


The Appraised Value of each Borrowing Base Property shall be determined or
redetermined, as applicable, Borrower’s expense, under each of the following
circumstances: (a) in connection with the acceptance of a Property as a
Borrowing Base Property; (b) in connection with the exercise of Borrower’s
option to extend the Maturity Date pursuant to Section 2.11; (c) at any time an
Event of Default has occurred and is continuing; (d) if Administrative Agent
determines an Appraisal of such Property is necessary in connection with its
determination under Section 4.2 regarding the release of a Borrowing Base
Property; (e) if necessary in order to comply with FIRREA or other Applicable
Law relating to Administrative Agent or any Lender; or (f) at any other time for
any reason, but not more frequently than once per year during the term of the
Loans. At any other time and from time to time, Administrative Agent may (and
shall at the written direction of the Requisite Lenders) redetermine the
Appraised Value of a Borrowing Base Property (based on a new Appraisal obtained
by Administrative Agent), at the Lenders’ expense.
Section 4.4    Frequency of Calculations of Borrowing Base.


Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1. Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Article IX or otherwise set forth
in this Agreement. Any increase in the Borrowing Base Value of a Borrowing Base
Property shall become effective as of the next determination of the Borrowing
Base as provided in this Section 4.4, provided that prior to such date of
determination: (a) if such increase is the result of an increase in: (i) the
Appraised Value of such Borrowing Base Property, the Requisite Lenders shall
have given their written approval of such Appraised Value; or (ii)  the
applicable Borrowing Base Certificate substantiates such increase; and
(b) Borrower

39

--------------------------------------------------------------------------------



delivers to Administrative Agent the following: (i) if the Property is not
located in a Tie In Jurisdiction and such increase is the result of an increase
in the Appraised Value of such Property, an endorsement to the title insurance
policy in favor of Administrative Agent with respect to such Property increasing
the coverage amount thereof as related to such Property to not less than one
hundred percent (100%) of the Appraised Value (based on the “stabilized value”
of such Property and excluding the value of personal property) for such
Property; and (ii) if the Property is located in a Tie In Jurisdiction, an
endorsement to the title insurance policy in favor of Administrative Agent with
respect to such Property increasing the coverage amount thereof as related to
such Property to not less than eighty-five percent (85%) of the Appraised Value
(based on the “stabilized value” of such Property and excluding the value of
personal property) for such Property, as well as endorsements to all other
existing title insurance policies issued to Administrative Agent with respect to
all other Properties located in Tie In Jurisdictions reflecting an increase in
the aggregate insured amount under the “tie-in” endorsements to an amount equal
to the Borrowing Base (including the Property which experienced the increase in
Borrowing Base Value) as increased.
Article V.
Yield Protection, Etc.



Section 5.1    Additional Costs; Capital Adequacy.


(a)Capital Adequacy. If any Lender or any Participant in the Loans determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
Controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation Controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then Borrower shall, from time to time, within thirty (30) calendar
days after written demand by such Lender or such Participant, pay to such Lender
or such Participant additional amounts sufficient to compensate such Lender or
such Participant or such corporation Controlling such Lender or such Participant
to the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.
(b)Additional Costs. In addition to, and not in limitation of Section 5.1(a),
Borrower shall pay, within ten (10) Business Days days of receipt of written
notice by the relevant Lender, to Administrative Agent for the account of the
applicable Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than Indemnified
Taxes or Excluded Taxes); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (including, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, the Commitments of such Lender hereunder);
or (iii) has or would have the effect of reducing

40

--------------------------------------------------------------------------------



the rate of return on capital of such Lender to a level below that which such
Lender could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies with respect to capital adequacy).
(c)Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of Sections 5.1(a) and (b), if by reason of any Regulatory Change,
any Lender either: (i) incurs Additional Costs based on or measured by the
excess above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans; or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to Borrower (with a copy to Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 5.5 shall apply).
(d)Notification and Determination of Additional Costs. Each Lender agrees to
notify Borrower of any event occurring after the Agreement Date entitling such
Lender or its Participant to compensation under any of the preceding subsections
of this Section as promptly as practicable; provided, however, that the failure
of Administrative Agent, any Lender or its Participant to give such notice shall
not release Borrower from any of its obligations hereunder. Each Lender agrees
to furnish to Borrower (and to Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations such Lender of the effect of any Regulatory Change shall
be conclusive and binding for all purposes, absent manifest error.


Section 5.2    Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
a.Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or
b.Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans and Borrower shall, on the last
day of each current Interest Period for each outstanding LIBOR Loan, either
prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3    Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify Borrower thereof (with a copy
of such notice to Administrative Agent) and such Lender’s obligation to make or
Continue, or to

41

--------------------------------------------------------------------------------



Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.5 shall be applicable).
Section 5.4    Compensation.


Borrower shall pay to Administrative Agent for the account of each Lender, upon
the request of Administrative Agent, such amount or amounts as Administrative
Agent shall determine in its sole discretion shall be sufficient to compensate
such Lender for any loss, cost or expense attributable to:
a.any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including
acceleration) on a date other than the last day of the Interest Period for such
Loan; or
b.any failure by Borrower for any reason (including the failure of any of the
applicable conditions precedent specified in Article 6.2 to be satisfied) to
borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include: (i) in the
case of a LIBOR Loan, an amount equal to the then present value of: (A) the
amount of interest that would have accrued on such LIBOR Loan for the remainder
of the Interest Period at the rate applicable to such LIBOR Loan; less (B) the
amount of interest that would accrue on the same LIBOR Loan for the same period
if LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which Borrower failed to borrow, Convert or Continue
such LIBOR Loan, as applicable, calculating present value by using as a discount
rate LIBOR quoted on such date may reasonably incur by reason of such
prepayment, including any losses or expenses incurred in obtaining, liquidating
or employing deposits from third parties. Upon Borrower’s request,
Administrative Agent shall provide Borrower with a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.
Section 5.5    Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2, or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender may specify to Borrower with a copy to Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1, Section 5.2, or Section 5.3 that gave
rise to such Conversion no longer exist:
(i)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.


If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 5.1(c) or Section 5.3 that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances

42

--------------------------------------------------------------------------------



ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
Section 5.6    Change of Lending Office.


Each Lender agrees that it shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.10, Section 5.1 or Section 5.3 to reduce
the liability of Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Section 5.7    Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article VI.
Conditions Precedent



Section 6.1    Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the satisfaction or waiver of the following
conditions precedent:
(a)Administrative Agent shall have received each of the following, in form and
substance satisfactory to Administrative Agent:
(i)counterparts of this Agreement executed by each of the parties hereto;
(ii)Revolving Notes executed by Borrower, payable to the Lenders, and complying
with the terms of this Agreement;
(iii)the Guaranty and the Hazardous Materials Indemnity Agreement executed by
Guarantor, together with all of the other Loan Documents executed by Borrower;
(iv)the Security Documents and other Loan Documents, executed by Borrower and
the other parties thereto;
(v)an opinion of counsel to Borrower and Guarantor, addressed to Administrative
Agent and the Lenders and covering due execution, authority, no conflict,
enforceability, local matters and other matters, all as required by
Administrative Agent;
(vi)the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of Borrower, Borrower Member, Guarantor and
such other Persons as determined by Administrative Agent, certified as of a
recent date by the Secretary of State of the state of formation of such Person;
(vii)a certificate of good standing (or certificate of similar meaning) with
respect to Borrower, Borrower Member, Guarantor and such other Persons as
determined by Administrative Agent,

43

--------------------------------------------------------------------------------



issued as of a recent date by the Secretary of State of the state of formation
of each such Person, and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Person is
required to be so qualified;
(viii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of Borrower, Borrower Member,
Guarantor and such other Persons as determined by Administrative Agent, with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party, and in the case of Borrower,
authorized to execute and deliver on behalf of Borrower Notices of Borrowing,
Notices of Conversion and Notices of Continuation;
(ix)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of Borrower, Borrower Member, Guarantor
and such other Persons as determined by Administrative Agent of: (i) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity; and (ii) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(x)a Borrowing Base Certificate calculated as of December 31, 2014 (but assuming
that the total amount of the Loans outstanding for purposes of calculating
Testing Debt Yield and Testing LTV therein will be the amount of the Loans
disbursed to Borrower on the Effective Date);
(xi)a Compliance Certificate for Guarantor’s fiscal quarter ending December 31,
2014;
(xii)a Disbursement Instruction Agreement effective as of the Agreement Date;
(xiii)UCC, tax, judgment and lien search reports with respect to Borrower,
Borrower Member, Guarantor and such other Persons as determined by
Administrative Agent, and each Borrowing Base Property, in all necessary or
appropriate jurisdictions, indicating that there are no Liens of record on such
Property or related to such Persons other than Permitted Liens;
(xiv)copies of all Material Contracts and Specified Derivatives Contracts in
existence on the Agreement Date;
(xv)copies of the form of Tenant Lease to be used and each Tenant Lease entered
into as of the Agreement Date with respect to such Property;
(xvi)the Fee Letter;
(xvii)evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to Administrative Agent and any of the Lenders, including, the fees and expenses
of counsel to Administrative Agent, have been paid;
(xviii)insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5 (including both property and liability
insurance) is in full force and effect and stating that the coverage shall not
be cancelable or materially changed without ten (10) days’ prior written notice
to Administrative Agent of any cancellation for nonpayment or premiums, and not
less than thirty (30) days’ prior written notice to Administrative Agent of any
other cancellation or any modification (including a reduction in coverage),
together with appropriate evidence that Administrative Agent, for its benefit
and the benefit of the Lenders, and the Specified Derivatives Providers, is each
named as a lender’s loss payee and additional insured, as appropriate, on all
insurance policies that Borrower, Guarantor or any other Affiliate of Borrower
actually maintains with respect to any Property and improvements on such
Property;
(xix)Subordination, Non-Disturbance and Attornment Agreements, and estoppel
certain from such tenants as may be required by Administrative Agent, in form
and substance reasonably acceptable to Administrative Agent;

44

--------------------------------------------------------------------------------



(xx)all information requested by Administrative Agent and each Lender in order
to comply with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act;
(xxi)payment of mortgage and recording taxes, to the extent applicable, and
delivery of such evidence and memoranda thereof as Administrative Agent shall
reasonably require;
(xxii)delivery of all other space leases and subleases, management agreements,
leasing agreements, parking agreements, licenses and permits, maintenance and
service agreements, labor agreements, equipment leases, capital and operating
budgets, copies of prior tax bills, flood zone certifications and other similar
due diligence information and materials as Administrative Agent shall reasonably
require;
(xxiii)a zoning report (PZR or similar), property condition report, Phase I and,
if applicable, Phase II environmental audit as Administrative Agent shall
reasonably require; and
(xxiv)such other documents and instruments as Administrative Agent, or any
Lender through Administrative Agent, may reasonably request; and
(b)In the good faith judgment of Administrative Agent:
(i)there shall not have occurred or become known to Administrative Agent or any
of the Lenders any event, condition, situation or status which has a Material
Adverse Effect (as reasonably determined by Administrative Agent) since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning Borrower and Guarantor delivered to
Administrative Agent and the Lenders prior to the Agreement Date;
(ii)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened against any Borrower or
Guarantor, the adverse determination of which would have a Material Adverse
Effect (as reasonably determined by Administrative Agent);
(iii)Borrower and Guarantor shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices as shall
be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of: (A) any
Applicable Law; or (B) any agreement, document or instrument to which Borrower
or Guarantor is a party or by which any of them or their respective properties
is bound; and
(iv)there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 6.1    Conditions Precedent to All Loans.


The obligations of Lenders to make any Loans, are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loans or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.12 would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by Borrower and Guarantor in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of the making of such Loans with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder; and (c) Administrative Agent shall have
received a timely Notice of Borrowing. Each Credit Event shall constitute a
certification by Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless Borrower otherwise notifies Administrative Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event). In
addition, Borrower shall be deemed to have represented to Administrative Agent
and the Lenders at the time such Loan is made that all conditions to the making
of such Loan contained in this Article VI have been satisfied.

45

--------------------------------------------------------------------------------



Section 6.3    Conditions Precedent to a Property Becoming a Borrowing Base
Property.


No Property shall become a Borrowing Base Property until Borrower shall have (or
shall have caused to be) executed and delivered to Administrative Agent all
documents and instruments required under Section 4.1, and the Requisite Lenders
shall have approved of such Property as provided in such Section 4.1.
Article VII.
Representations and Warranties



Section 7.1    Representations and Warranties.


In order to induce Administrative Agent and each Lender to enter into this
Agreement and to make Loans, Borrower represents and warrants to Administrative
Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of Borrower, Borrower Member and
Guarantor is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization.
(b)Ownership Structure. The ownership chart attached hereto as Schedule 7.1(b)
is a true, correct and complete depiction of the ownership structure of Borrower
and Guarantor and the Affiliates thereof shown thereon, as of the Agreement
Date.
(c)Authorization of Agreement, Notes, Loan Documents and Borrowings. Borrower
has the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder. Each of Borrower and
Guarantor has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which Borrower or Guarantor is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.
(d)Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which Borrower and
Guarantor is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to Borrower, Borrower Member or Guarantor; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower, Borrower Member or Guarantor, or any indenture, agreement or other
instrument to which Borrower, Borrower Member or Guarantor is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
Property now owned or hereafter acquired by Borrower, Borrower Member or
Guarantor other than in favor of Administrative Agent for its benefit and the
benefit of the Lenders.
(e)Compliance with Law; Governmental Approvals. Borrower, Borrower Member and
Guarantor is in compliance with each Governmental Approval and all other
Applicable Laws relating to it.

46

--------------------------------------------------------------------------------



(f)Title to Properties; Liens. Schedule 4.1 is, as of the Agreement Date, a
complete and correct listing of all Borrowing Base Properties owned by Borrower.
Each Borrower has good, marketable and legal title to its respective assets.
None of the Collateral is subject to any Lien other than Permitted Liens. Each
Property included in the calculation of the Borrowing Base satisfies all
requirements under the Loan Documents for being an Eligible Property.
(g)Existing Indebtedness; Total Liabilities. No Borrower is subject to any
Indebtedness other than the Indebtedness expressly permitted by the terms of
this Agreement.
(h)Material Contracts. Each Borrower that is a party to any Material Contract
has performed and is in compliance with all of the terms of such Material
Contracts, and to Borrower’s knowledge, no default or event of default, or event
or condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.
(i)Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Borrower, Borrower
Member or Guarantor, are there any actions, suits or proceedings threatened, nor
is there any basis therefore) against or in any other way relating adversely to
or affecting, Borrower, Borrower Member or Guarantor or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority. There are no strikes, slowdowns, work stoppages or
walkouts or other labor disputes in progress or threatened relating to,
Borrower, Borrower Member or Guarantor or any of their property.
(j)Taxes. All federal, state and other tax returns of, Borrower, Borrower Member
and Guarantor required by Applicable Law to be filed have been duly filed, and
all federal, state and other taxes, assessments and other governmental charges
or levies upon, Borrower, Borrower Member and Guarantor and their respective
properties, income, profits and assets which are due and payable have been paid
or are not yet delinquent and are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established on the books
of such Person in accordance with GAAP. As of the Agreement Date, none of the
United States income tax returns of, Borrower, Borrower Member or Guarantor is
under audit. All charges, accruals and reserves on the books of Borrower,
Borrower Member and Guarantor in respect of any taxes or other governmental
charges are in accordance with GAAP.
(k)Financial Statements. All financial statements of Borrower and Guarantor and
their Affiliates delivered to Administrative Agent pursuant hereto (including in
each case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
applicable subject thereof as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments). No
Borrower, Borrower Member or Guarantor has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.
(l)Operating Statements. Each of the operating summaries pertaining to each of
the Properties then included in calculations of the Borrowing Base Value
delivered by Borrower to Administrative Agent in accordance herewith fairly
presents the Gross Operating Income and Permitted Expenses of each such Property
for the period then ended.
(m)ERISA. Each member of the ERISA Group has fulfilled its obligations under the
contribution requirements of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. No member of the ERISA Group has: (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan; (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code; or (iii) incurred

47

--------------------------------------------------------------------------------



any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
(n)Absence of Default. None of Borrower, Borrower Member or Guarantor is in
default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
Borrower, Borrower Member or Guarantor under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound.
(o)Environmental Laws. Each of Borrowers: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties;
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect; and (iii) is in compliance with all terms and conditions of such
Governmental Approvals. Except as disclosed in the Environmental Reports
delivered to Administrative Agent, neither any Borrower, Borrower Member nor
Guarantor has any knowledge of, nor has received notice of, any past present or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to Borrower,
, their respective businesses, operations or with respect to the Properties,
may: (i) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws; (ii) cause or contribute to any other
potential common law or legal claim or other liability; or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the manufacture, generation, processing, distribution,
use, treatment, storage, disposal, transport, removal, clean up or handling, or
the emission, discharge, release or threatened release of any wastes or
Hazardous Material, or any other requirement under Environmental Law, applicable
to any Borrower or the Properties. There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request,, investigation, or proceeding pending or, to
Borrower’s actual knowledge, threatened, against Borrower relating in any way to
Environmental Laws. None of the Properties is listed on or proposed for listing
on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To Borrower’s actual knowledge, no
Hazardous Materials generated at or transported from the Properties is or has
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law.
(p)Investment Company. Neither Borrower, Guarantor nor any other Affiliate of
Borrower is: (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended; or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(q)Margin Stock. Neither any Borrower, Guarantor nor any other Affiliate of
Borrower is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(r)Affiliate Transactions. Except as permitted by Section 9.7, neither any
Borrower, is a party to or bound by any agreement or arrangement (whether oral
or written) with any Affiliate.
(s)Intellectual Property. Borrowers own or have the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights,

48

--------------------------------------------------------------------------------



trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of their businesses, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person. All such Intellectual Property is fully
protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or
issuances. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.
(t)Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by Borrower,
Borrower Member or Guarantor for any other services rendered to Borrower,
Borrower Member or Guarantor or any other Affiliate of Borrower ancillary to the
transactions contemplated hereby.
(u)Accuracy and Completeness of Information. All written information, reports
and other papers and data furnished to Administrative Agent or any Lender by, on
behalf of, or at the direction of, Borrower, Guarantor or any other Affiliate of
Borrower were, at the time the same were so furnished, complete and correct in
all material respects (limited to Borrower’s actual knowledge in the case of
such information, reports, other papers or data provided by third parties that
are not Affiliates of Borrower), to the extent necessary to give the recipient a
true and accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. No fact
is known to any Borrower, Borrower Member or Guarantor which has had, or may in
the future have (so far as any Borrower, Borrower Member or Guarantor can
reasonably foresee) a Material Adverse Effect which has not been set forth in
the financial statements delivered to Administrative Agent or in such
information, reports or other papers or data or otherwise disclosed in writing
to Administrative Agent and the Lenders prior to the Effective Date. No document
furnished or written statement made to Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of Borrower,
Guarantor or any other Affiliate of Borrower or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading (limited to Borrower’s actual knowledge in the case of such documents
or written statements furnished or made by third parties that are not Affiliates
of Borrower).
(v)Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and the
Internal Revenue Code, none of the assets of any Borrower, Borrower Member or
Guarantor constitutes “plan assets,” within the meaning of ERISA and the
regulations promulgated thereunder, of any Plan. The execution, delivery and
performance of the Loan Documents and the Fee Letter by Borrower and Guarantor,
and the borrowing, other credit extensions and repayment of amounts thereunder,
do not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.
(w)OFAC. None of Borrower, Guarantor or any other Affiliate of Borrower: (i) is
a person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is: (A) an agency of the government of a
country; (B) an organization controlled by a country; or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loans shall be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(x)California Land Use Restricted Properties. As of the date hereof, none of the
Properties located in the State of California (the “California Properties”) are
identified on the list of real properties maintained by the California
Department of Toxic Substances Control pursuant to California Health and

49

--------------------------------------------------------------------------------



Safety Code Section 25220(c) (the “DTSC List”), and to Borrower’s knowledge, as
of the date hereof, there has been no occurrence or condition on any real
property within 2,000 feet of any of the California Properties that could cause
any California Property, or any part thereof, to be identified on the DTSC List.
(y)Security Interests. Each of the Security Documents creates, as security for
the Obligations and the Specified Derivatives Obligations, a valid and
enforceable Lien on all of the Collateral, superior to and prior to the rights
of all third Persons and subject to no other Liens (except for Permitted Liens),
in favor of Administrative Agent for its benefit and the benefit of the Lenders
and each Specified Derivatives Provider.
(z)Americans with Disabilities Act Compliance. To Borrower’s knowledge, the
Borrowing Base Properties comply in all material respects with the requirements
and regulations of the Americans with Disabilities Act, of July 26, 1990, Pub.
L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time
to time.
(aa)Property Agreements. Borrower has delivered to Administrative Agent true,
correct and complete copies of each Property Management Agreement. Each Property
Management Agreement is in full force and effect, has not been amended or
modified, and there are no defaults or events of default thereunder. There are
no agreements with respect o the management, operation or leasing of the
Borrowing Base Properties other than the Property Management Agreements.
(ab)Certificate of Occupancy; Licenses. To Borrower’s knowledge, all material
certificates, permits, licenses and approvals, including certificates of
completion and occupancy permits, required for the legal use, occupancy and
operation of each Borrowing Base Property as an office building (excluding,
however, certificates of occupancy for tenant spaces and improvements) have been
obtained and are in full force and effect. The use being made of each Borrowing
Base Property is in conformity with all certificates, permits, licenses and
approvals issued for and currently applicable to each Borrowing Base Property in
all material respects.
(ac)Physical Condition. Except as disclosed in the building condition reports
addressed and certified to Administrative Agent in connection with the
disbursements of the Loans on the Effective Date: (a) each Borrowing Base
Property (including all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, as applicable) is
in good condition, order and repair in all material respects, subject to
ordinary wear and tear; and (b) Borrower has no knowledge of any structural or
other material defects in or material damage to any Borrowing Base Property,
whether latent or otherwise. Neither Borrower, Borrower Member nor Guarantor has
received or has any knowledge of: (i) any written notice from any insurance
company or bonding company of any defects or inadequacies in any Borrowing Base
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon;
or (ii) any written notice of any termination or threatened termination of any
policy of insurance or bond applicable to any Borrowing Base Property.
(ad)Boundaries. Except as disclosed in the Title Policies or on the surveys
delivered by Borrower to Administrative Agent in connection with the
disbursements of the Loans on the Effective Date, all of the improvements at
each Borrowing Base Property lie wholly within the boundaries and building
restriction lines of such Borrowing Base Property, and no improvements on
adjoining properties encroach upon any Borrowing Base Property, and no
improvements encroach upon or violate any easements or other encumbrances upon
any Borrowing Base Property, except those which are insured against by title
insurance.
(ae)Flood Zone. Except as shown on the surveys or flood certificates provided to
Administrative Agent, no portion of any Borrowing Base Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area.
(af)Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes, personal property taxes or other amounts in the nature of transfer or
debt taxes required to be paid under applicable law in connection with the
transfer of or debt on the Borrowing Base Properties, if any, have been paid.
Any mortgage or deed of trust recording, stamp, intangible, personal property or
other similar taxes required to

50

--------------------------------------------------------------------------------



be paid under applicable law in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Security Documents, have been paid or are being paid
simultaneously herewith. Except as disclosed in the Title Policies, all taxes
and governmental assessments due and owing in respect of the Borrowing Base
Properties have been paid.
(ag)Tenant Leases. Except as disclosed on the rent roll for the Borrowing Base
Properties delivered to and approved by Administrative Agent in connection with
the disbursement of Loan proceeds on the Agreement Date (the “Rent Roll”), and
on the estoppel certificates from the tenants at the Borrowing Base Properties
delivered to Administrative Agent on the Effective Date, with respect to the
Borrowing Base Properties: (a) the Borrower owning the fee interest in the
Borrowing Base Property set forth on such Rent Roll is the sole owner of the
entire lessor’s interest in the Tenant Leases; (b) to Borrower’s knowledge, the
Tenant Leases are valid and enforceable against the applicable Borrower and the
tenants set forth therein and are in full force and effect; (c) all of the
Tenant Leases are arms-length agreements with bona fide, independent third
parties; (d) to Borrower’s knowledge, no party under any Tenant Lease is in
default beyond any applicable notice and/or grace period thereunder; (e) all
rents due have been paid in full and no tenant is in arrears in its payment of
rent (other than payment of work orders, direct utility recovery and CAM
reconciliation not more than sixty (60) days past due); (f) no Borrower has
assigned or otherwise pledged or hypothecated the rents reserved in the Tenant
Leases; (g) none of the rents has been collected for more than one (1) month in
advance (except security deposits, percentage rent, if any, and other amounts
collected and subject to later reconciliation pursuant to the terms of the
applicable Tenant Leases, which shall not be deemed rent collected in advance);
(h) the premises demised under the Tenant Leases have been completed and the
tenants have accepted the same and have taken possession of the same on a
rent-paying basis with no rent concessions to any tenants; (i) to Borrower’s
knowledge, there exist no offsets or defenses to the payment of any portion of
the rents and applicable Borrower has no monetary obligation to any tenant under
any Tenant Lease which has not been disclosed in writing to Administrative
Agent; (j) no Borrower has received any written notice from any tenant
challenging the validity or enforceability of any Tenant Lease; (k) there are no
agreements with the tenants other than expressly set forth in each Tenant Lease;
(l) no Tenant Lease contains an option to purchase, right of first refusal to
purchase, or any other similar provision; (m) to Borrower’s knowledge, no Person
has any possessory interest in, or right to occupy, such Borrowing Base Property
except under and pursuant to a Tenant Lease; (n) to Borrower’s knowledge, no
event has occurred that, but for the giving of notice and/or passage of time,
would give any tenant any right to terminate any Tenant Lease at such Borrowing
Base Property; (o) all security deposits relating to the Tenant Leases reflected
on the Rent Roll have been collected by the applicable Borrower and, if required
pursuant to the terms hereof, delivered to Administrative Agent or are otherwise
held by Borrower in a segregated account, are not commingled with the other
assets of Borrower and are otherwise held in accordance with Applicable Law;
(p) no brokerage commissions or finder’s fees are due and payable regarding any
Tenant Lease; (q) each tenant is in actual, physical occupancy of the premises
demised under its Tenant Lease; and (r) no Tenant is a debtor in any state or
federal bankruptcy, insolvency or similar proceeding. When the representations
in this section are remade from time to time in accordance with this Agreement,
such representations shall be made with respect to the Rent Rolls of the
applicable Borrowing Base Properties delivered to Administrative Agent from time
to time.
(ah)Property Information. Except as set forth on the Title Policy or surveys or
zoning reports delivered in connection with the disbursement of the Loans on the
Agreement Date, or in the zoning reports delivered to Administrative Agent in
connection with the disbursement of the Loans on the Agreement Date: (i) the
Borrowing Base Properties include sufficient on-site parking to comply with
Applicable Law; (ii) the Borrowing Base Properties currently abut completed and
dedicated public thoroughfares; and (iii) no Borrower has any knowledge, or
reason to believe that any archaeological ruins, discoveries or specimens, or
cemeteries exist on any Borrowing Base Property.
(ai)Parking. Other than a month to month office parking agreement for 8 parking
spaces at Wallingford Plaza, no agreements exist which are binding on any of
Borrower relating to the rights of tenants

51

--------------------------------------------------------------------------------



at the Borrowing Base Properties to park at locations other than at the
Borrowing Base Properties. If the landlord on the Wallingford Plaza month to
month parking agreement terminates, Borrower has no further obligation to
provide off-site parking to the Wallingford Plaza tenants.
(aj)Restrctive Covenant Agreements. Each Borrower that is a party to any
Restrictive Covenant Agreement has performed and is in compliance with all of
the terms of such Restrictive Covenant Agreement, and to Borrower’s knowledge,
no default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Restrictive Covenant Agreement.


Section 7.2    Survival of Representations and Warranties, Etc.


All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.
Article VIII.
Affirmative Covenants



For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7, Borrower shall comply with the
following covenants:
Section 8.1    Preservation of Existence and Similar Matters.


Borrower shall, and shall cause Borrower Member and Guarantor to, preserve and
maintain its respective existence, rights, franchises, licenses and privileges
in the jurisdiction of its incorporation or formation and qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization.
Section 8.2    Compliance with Applicable Law.


Borrower shall, and shall cause Borrower Member and Guarantor to, comply with
all Applicable Laws with respect to themselves and the Properties, including the
obtaining of all Governmental Approvals.
Section 8.3    Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, Borrower
shall: (a) protect and preserve all of its material properties, including the
Property and all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all such properties, ordinary wear and tear excepted; and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

52

--------------------------------------------------------------------------------



Section 8.4    Conduct of Business.


Borrower and Borrower Member shall carry on its respective businesses as carried
on the Agreement Date and not enter into any line of business not otherwise
engaged in by such Person as of the Agreement Date.
Section 8.5    Insurance.


Borrower shall maintain insurance with financially sound and reputable insurance
companies (as reasonably determined by Administrative Agent) against such risks
and in such amounts as is customarily maintained by similar businesses or as may
be required by Applicable Law. Borrower shall from time to time deliver to
Administrative Agent upon request a detailed list, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby and insurance
certificates, in form acceptable to Administrative Agent, providing that the
insurance coverage required under this Section 8.5 (including, both property and
liability insurance) is in full force and effect and stating that coverage shall
not be cancelable or materially changed without ten (10) days prior written
notice to Administrative Agent of any cancelation for nonpayment or premiums,
and not less than thirty (30) days prior written notice to Administrative Agent
of any other cancellation or any modification (including a reduction in
coverage), together with appropriate evidence that Administrative Agent, for the
benefit of the Lenders and the Specified Derivatives Providers, is named as
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that Borrower actually maintains with respect to any Property and
improvements on such Property. Such insurance shall, in any event, include
terrorism coverage and all of the following:
(a)Insurance against loss to such Properties on an “all risk” policy form,
covering insurance risks no less broad than those covered under a Special Multi
Peril (SMP) policy form, which contains a Commercial ISO “Causes of Loss-Special
Form,” in the then current form, and such other risks as administrative Agent
may reasonably require, in amounts equal to the full replacement cost of the
Properties including fixtures and equipment, Borrower’s interest in leasehold
improvements (except to the extent such insurance is maintained by the tenants
under the Tenant Leases), and the cost of debris removal, with, if required by
Administrative Agent, an agreed amount endorsement, and with deductibles of not
more than Two Hundred Fifty Thousand Dollars ($250,000), except that any
deductibles for any insurance covering damage by windstorm may be in amounts up
to five percent (5%) of the value of the Property insured;
(b)Business income insurance in amounts sufficient to pay during any period in
which a Property may be damaged or destroyed, for a period of twelve
(12) months: (i) at least 100% of all rents; and (ii) all amounts (including all
taxes, assessments, utility charges and insurance premiums) required to be paid
by tenants of the Property;
(c)During the making of any alterations or improvements to a Property, carry or
cause to be carried builder’s completed value risk insurance against “all risks
of physical loss” for the full replacement cost of the construction Properties;
(d)Insurance against loss or damage by flood or mud slide in compliance with the
Flood Disaster Protection Act of 1973, as amended from time to time, if the
Properties are now, or at any time while the Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on the Properties, or as
such lesser amounts as may be available under Federal flood insurance programs;
(e)Commercial general public liability insurance, with the location of the
Properties designated thereon, against death, bodily injury and property damage
arising on, about or in connection with the

53

--------------------------------------------------------------------------------



Properties, with Borrower listed as the named insured, with such limits as
Borrower may reasonably require; and
(f)Such other insurance, including earthquake, terrorism and environmental
coverages, relating to the Properties and the uses and operation thereof as
Administrative Agent may, from time to time, reasonably require.


Section 8.6    Payment of Taxes and Claims.


Borrower shall, and shall cause Borrower Member and Guarantor to, pay and
discharge when due: (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it; and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.
Section 8.7    Books and Records; Inspections.


Borrower shall, and shall cause Borrower Member and Guarantor to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities. Borrower shall, and shall cause Borrower Member and Guarantor to,
permit representatives of Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in Borrower’s presence if an Event of Default
does not then exist), all at such reasonable times during business hours and as
often as may reasonably be requested and so long as no Event of Default exists,
with reasonable prior notice.
Section 8.8    Use of Proceeds.


Borrower shall use the proceeds of Loans only for general corporate purposes in
the ordinary course of business, including real estate acquisition costs,
working capital, equity investments and capital expenditures. Borrower shall not
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
Section 8.9    Environmental Matters.


Borrower shall comply with all Environmental Laws. Borrower shall comply, and
Borrower shall use commercially reasonable efforts to cause all other Persons
occupying, using or present on the Properties to comply, with all Environmental
Laws. Borrower shall promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply with all Environmental
Laws and all Governmental Approvals, including actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws. Borrower shall promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on Administrative Agent or
any Lender.

54

--------------------------------------------------------------------------------



Section 8.10    Further Assurances.


At Borrower’s cost and expense and upon request of Administrative Agent,
Borrower shall, and shall cause Guarantor to, duly execute and deliver or cause
to be duly executed and delivered, to Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of Administrative Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 8.11    Material Contracts.


Borrower shall duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. Borrower shall not knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts.
Section 8.12    Reporting and Information.


Borrower shall furnish to Administrative Agent for distribution to each of the
Lenders:
a.Quarterly Financial Statements. As soon as available and in any event within
fifty (50) days after the close of each of the first, second and third fiscal
quarters of Borrower, the unaudited consolidated balance sheet of Guarantor as
at the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of Guarantor for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or other authorized officer of
Guarantor, or other officer with knowledge, that in his or her opinion, the same
present fairly, in accordance with GAAP, the consolidated financial position of
Guarantor as at the date thereof and the results of operations for such period
(subject to normal year-end audit adjustments). Together with the foregoing,
Borrower shall deliver for each Borrowing Base Property, leasing status reports,
operating statements and rent rolls.
b.Year End Statements. As soon as available and in any event within ninety
(90) days after the end of each fiscal year of Guarantor, the audited
consolidated balance sheet of Guarantor as at the end of such fiscal year and
the related audited consolidated statements of operations, stockholders’ equity
and cash flows of Guarantor for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be certified by: (i) the chief financial officer or other authorized
officer of Guarantor, in his or her opinion, to present fairly, in accordance
with GAAP, the financial position of Guarantor as at the date thereof and the
result of operations for such period; and (ii) any independent certified public
accountants of recognized national standing acceptable to the Requisite Lenders,
whose report shall be unqualified.
c.Borrowing Base Certificate. Within fifty (50) days after the end of each
fiscal quarter of Borrower, a Borrowing Base Certificate certifying the amount
of the Borrowing Base, and otherwise setting forth the information to be
contained therein with respect to each Borrowing Base Property, as of the last
day of such fiscal quarter, including the Testing Debt Yield and the Testing LTV
determined as of such date. Borrower shall also deliver a Borrowing Base
Certificate as and when otherwise required pursuant to this Agreement.
d.Pro Forma Information. No later than thirty (30) days before the end of each
fiscal year of Guarantor ending prior to the Maturity Date, projected balance
sheets, operating statements, profit and loss projections and cash flow budgets
of Guarantor on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail.

55

--------------------------------------------------------------------------------



e.Property Operating Budget. No later than thirty (30) days before the end of
each fiscal year of Borrower ending prior to the Maturity Date, a property
budget for each Property for the coming fiscal year of each Borrower.
f.Compliance Certificate. At the time the financial statements are furnished
pursuant to the immediately preceding Sections 8.12(a) and (b), a certificate
substantially in the form of Exhibit F (a “Compliance Certificate”) executed on
behalf of Guarantor by any officer of Guarantor having a position of at least a
vice president or Guarantor’s vice president of accounting: (i) setting forth as
of the end of such quarterly accounting period or fiscal year, as the case may
be, the calculations required to establish: (x) Guarantor’s Tangible Net Worth
and the aggregate amount of Net Proceeds from Equity Issuances received by
Guarantor since December 31, 2014, and (y) whether Guarantor was in compliance
with the covenant described in Section 8.23 hereof; and (ii) stating that to
Borrower’s knowledge, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by Borrower with respect to such event,
condition or failure, in each case together with such reasonably detailed
back-up calculations as Administrative Agent shall require
g.Guarantor Financial Information.
i.Within five (5) Business Days of the filing thereof (but in any event within
fifty (50) days after the end of each fiscal quarter and ninety-five (95) days
after each fiscal year), copies of all registration statements (excluding the
exhibits thereto and any registration statements on Form S 8 or its equivalent),
reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all other
periodic reports which Guarantor shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) or any national
securities exchange, together with (without duplication), annual audited
consolidated financial statements (including a consolidated balance sheet,
income statement, statement of cash flows and statement of stockholders equity),
such financial statements to be: (A) certified by Guarantor’s chief financial
officer; and (B) accompanied by an unqualified report of independent certified
public accountants of recognized national standing acceptable to Administrative
Agent; and
ii.Promptly upon the mailing thereof to the shareholders of Guarantor generally,
copies of all financial statements, reports and proxy statements so mailed and
promptly upon the issuance thereof copies of all press releases issued by
Guarantor.
The foregoing delivery may be satisfied to the extent the same are filed in
electronic format with the Security and Exchange Commission, by the posting of
the same on Guarantor’s website, or by other means of electronic delivery
satisfactory to Administrative Agent in its reasonable discretion.
h.ERISA. If and when any member of the ERISA Group: (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the controller of
Borrower setting forth details

56

--------------------------------------------------------------------------------



as to such occurrence and action, if any, which Borrower or applicable member of
the ERISA Group is required or proposes to take.
i.Proceedings; Investigations. To the extent any Borrower, Borrower Member or
Guarantor is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Borrower, Borrower Member or Guarantor or any of their respective properties,
assets or businesses, and prompt notice of the receipt of notice that any United
States income tax returns of Borrower, Borrower Member or Guarantor are being
audited.
j.Organizational Documents. To the extent permitted hereby, a copy of any
amendment to the articles of incorporation, bylaws, partnership agreement or
other similar organizational documents of Borrower, Borrower Member or Guarantor
within five (5) Business Days after the effectiveness thereof.
k.Management Change. Prompt notice of any change in the senior management of
Borrower, Borrower Member or Guarantor and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
Borrower, Borrower Member or Guarantor.
l.Default. Prompt notice of the occurrence of any Default or Event of Default or
any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by Borrower
or Guarantor under any Material Contract to which any such Person is a party or
by which any such Person or any of its respective properties may be bound.
m.Material Contract. Promptly upon entering into any Material Contract or
Specified Derivatives Contract after the Agreement Date, a copy of such
contract.
n.Judgments. Prompt notice of any order, judgment or decree in excess of One
Million Dollars ($1,000,000) having been entered against Borrower, Borrower
Member or Guarantor or any of their respective properties or assets.
o.Violations. Any written notification of a material violation of any Applicable
Law or any inquiry shall have been received by Borrower, Borrower Member or
Guarantor from any Governmental Authority.
p.Patriot Act. Promptly, upon each request, information identifying Borrower as
a Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
q.Environmental Law. Promptly, and in any event within three (3) business days
after Borrower obtains knowledge thereof, Borrower shall provide Administrative
Agent with written notice of the occurrence of any of the following:
(i) Borrower, Borrower Member or Guarantor shall receive written notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) Borrower, Borrower Member or Guarantor shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) Borrower, Borrower Member or Guarantor shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) Borrower, Borrower Member or
Guarantor shall receive notice of any other fact, circumstance or condition that
could reasonably be expected to form the basis of an Environmental Claim.
r.Derivatives. Promptly upon the request of Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding.
s.Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding any Property

57

--------------------------------------------------------------------------------



or the business, assets, liabilities, financial condition, results of operations
or business prospects of Borrower, Borrower Member or Guarantor, as
Administrative Agent or any Lender may reasonably request.


Section 8.13    Electronic Delivery of Certain Information.


a.Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which Administrative Agent and each Lender have
access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by Administrative Agent
or Borrower) provided that: (i) the foregoing shall not apply to notices to any
Lender pursuant to Article II; and (ii) the Lender has not notified
Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which Administrative Agent or Borrower posts such documents or the documents
become available on a commercial website and Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 12:00 noon on the opening of business on the next business
day for the recipient. Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the certificate
required by Section 8.12(g) to Administrative Agent and shall deliver paper
copies of any documents to Administrative Agent or to any Lender that requests
such paper copies until a written request to cease delivering paper copies is
given by Administrative Agent or such Lender. Except for the certificates
required by Section 8.12(g), Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery. Each Lender shall be
solely responsible for requesting delivery to it of paper copies and maintaining
its paper or electronic documents.
b.Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by Administrative Agent
pursuant to the procedures provided to Borrower by Administrative Agent.
 
Section 8.14    Public/Private Information.


Borrower shall cooperate with Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of Borrower to Administrative Agent and the
Lenders (collectively, “Information Materials”) pursuant to this Article and
shall designate Information Materials: (a) that are either available to the
public or not material with respect to Borrower or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information”; and (b) that are not Public Information as “Private
Information.”
Section 8.15    USA Patriot Act Notice; Compliance.


The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and Borrower shall provide to such Lender, such Borrower’s
and Guarantor’s name, address, tax identification number

58

--------------------------------------------------------------------------------



and/or such other identification information as shall be necessary for such
Lender to comply with federal law. An “account” for this purpose may include a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
Section 8.16    Liens.


If a claim of Lien is recorded which affects any Borrowing Base Property,
Borrower shall, within thirty (30) days after Administrative Agent’s demand, or
Borrower obtains knowledge thereof, whichever occurs first: (a) pay and
discharge the claim of Lien; (b) effect the release thereof by recording or
depositing with a court of competent jurisdiction a surety bond in sufficient
form and amount; (c) contest such Lien as provided below; or (d) provide
Administrative Agent with other assurances which Administrative Agent deems, in
its reasonable discretion, to be satisfactory for the payment of such claim of
Lien and for the full and continuous protection of Administrative Agent from the
effect of such Lien. Borrower may contest in good faith any Lien, claim, demand,
levy or assessment by any Person if: (a) Borrower pursues the contest
diligently, in a manner which does not materially impair the rights of
Administrative Agent under any of the Loan Documents; and (b) Borrower deposits
with Administrative Agent any funds or other forms of assurance which
Administrative Agent in good faith determines from time to time appropriate to
protect Administrative Agent from the consequences of the contest being
unsuccessful.
Section 8.17    REIT Status.


Guarantor shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
Section 8.18    Construction Responsibilities; Inspections.


Borrower shall cause any construction of any capital improvements on the
Borrowing Base Properties to be performed in a workmanlike manner according to
the terms of Applicable Law. Borrower shall be solely responsible for all
aspects of Borrower’s business and conduct in connection with the Property and
any such construction, the supervision of the work of construction, the
qualifications, financial condition and performance of all architects,
engineers, contractors, material suppliers, consultants and property managers.
Neither Administrative Agent nor any Lender is obligated to supervise, inspect
or inform Borrower, Guarantor or any other Person about any aspect of any
construction or any other matter referred to above. Subject to the rights of
tenants under the Tenant Leases, Administrative Agent or its agents shall have
the right to enter upon the Borrowing Base Properties at all reasonable times
upon reasonable advance written notice to Borrower in order to inspect the
Property. Any such inspection or review by Administrative Agent or its agents is
solely to determine whether Borrower is properly discharging its obligations to
Administrative Agent and the Lenders and may not be relied upon by Borrower,
Guarantor or any other Person as a representation or warranty of compliance with
this Agreement or any other agreement. Neither Administrative Agent nor any
Lender owes any duty of care to Borrower, Guarantor or any other Person to
protect against, or to inform Borrower, Guarantor or any other Person of any
negligent, faulty, inadequate or defective condition at any Property, or with
respect to the design or construction of any improvements thereon.
Section 8.19    Management of Property.


a.Borrower shall not enter into any management agreement, operating agreement,
leasing agreement, oversight agreement or other agreement or contract relating
to the management or operation of any Property other than the Property
Management Agreement, without the prior written approval of

59

--------------------------------------------------------------------------------



Administrative Agent in each case, not to be unreasonably withheld. Borrower
shall use commercially reasonable efforts to cause the Property Manager to
manage, lease and operate the Property in accordance with the Property
Management Agreement in all material respects, and in accordance with Applicable
Law. Borrower shall: (i) diligently perform and observe all of the material
terms, covenants and conditions of the Property Management Agreement on the part
of Borrower to be performed and observed in all material respects; (ii) promptly
notify Administrative Agent of any written notice of any material default in the
performance or observance of any of the terms, covenants or conditions of the
Property Management Agreement on the part of Borrower to be performed and
observed of which Borrower has knowledge; and (iii) promptly notify
Administrative Agent of any material default, beyond the expiration of any
applicable notice and cure periods, if any, by the Property Manager in the
performance or observance of any of the terms, covenants or conditions of the
Property Management Agreement on the part of the Property Manager thereunder to
be performed and observed of which Borrower has knowledge. If Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Property Management Agreement on the part of Borrower to be
performed or observed in any material respect, then, without limiting
Administrative Agent’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or under the Property Management Agreement, Administrative
Agent shall have the right, but shall be under no obligation, to pay any sums
and to perform any act as may be appropriate to cause all the material terms,
covenants and conditions of the Property Management Agreement on the part of
Borrower to be performed or observed. Borrower shall not surrender, terminate,
cancel, materially modify, renew or extend the Property Management Agreement or
enter into any other agreement relating to the management or operation of the
Property with the Property Manager or any other Person, or consent to the
assignment by the Property Manager of its interest under the Property Management
Agreement, in each case without the express consent of Administrative Agent,
which consent shall not be unreasonably withheld; provided, however, that
Administrative Agent’s consent shall not be required for any automatic renewal
or extension of the Property Management Agreement expressly provided for therein
or for an assignment of the Property Management Agreement to, or replacement
with a new management agreement on substantially the same (or more favorable to
Borrower) economic terms with, a Qualified Manager. Borrower shall cause any new
Property Manager to execute a consent to the assignment of management agreement
granted as of the Agreement Date, in a form reasonably acceptable to
Administrative Agent, but which shall provide, among other things (with respect
to any new management and leasing agreement), that Administrative Agent shall
have the right to terminate the Property Manager and replace it with the
Property Manager satisfactory to Administrative Agent upon: (A) the occurrence
and during the continuance of an Event of Default; and/or (B) at any time that
the Property Manager has engaged in: (1) gross negligence; (2) fraud; or
(3) willful misconduct, as determined by Administrative Agent in its reasonable
discretion.


Section 8.20    Representations, Warranties And Covenants Regarding Special
Purpose Entity Status.


Borrower hereby represents, warrants and covenants to Administrative Agent and
the Lenders, with regard to Borrower , as follows:
a.Limited Purpose. The sole purpose to be conducted or promoted by each Borrower
since its organization is to engage in the following activities:
i.to acquire, develop, sell, transfer, exchange, own, hold, lease, operate,
manage and maintain the Property and other real and personal property incidental
thereto;
ii.to enter into and perform its obligations under the Loan Documents;
iii.to sell, transfer, service, convey, dispose of, pledge, assign, borrow money
against, finance, refinance or otherwise deal with the Property to the extent
permitted under the Loan Documents; and

60

--------------------------------------------------------------------------------



iv.to engage in any lawful act or activity and to exercise any powers permitted
to limited liability companies organized under the laws of the State of Delaware
that are related or incidental to or necessary, convenient or advisable for the
accomplishment of the above mentioned purposes.
b.Recycled SPE Representations. In addition to the foregoing, each Borrower
hereby represents, warrants and agrees as to itself, that prior to the Effective
Date: (i) such Borrower has always been: (A) since the date of its formation in
Delaware, duly formed, validly existing and in good standing under the laws of
the state of Delaware; and (B) duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its Property and its business and operations, with requisite
power and authority, and all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to own its Property and to transact the
business in which it has been engaged; (ii) such Borrower not ever had any
judgments or liens of any nature against it except for Permitted Liens; (iii)
such Borrower has always been in material compliance with all laws, regulations,
and orders applicable to it and has always had, all permits necessary for it to
operate; (iv) such Borrower has not been a party to any material lawsuit,
arbitration, summons, or other material legal proceeding except as disclosed in
writing to Administrative Agent; (v) such Borrower has never been, except as
disclosed in writing to Administrative Agent, involved in any dispute with any
taxing authority, and Borrower has paid all taxes due to any taxing authority
before the delinquency thereof; (vi) such Borrower has never owned any real
property other than its Property and has never engaged in any business except
the ownership, developing, sales, managing, leasing and operation of such
Property; (viii) such Borrower has no material contingent or actual obligations
unrelated to the Property and the financing thereof; and (ix) without limitation
of any of the foregoing, such Borrower has at all times conducted its affairs as
a special purpose bankruptcy remote entity in substantial accordance with the
representations set forth in this Agreement.
c.Prior Loan. For the avoidance of doubt, Administrative Agent and Lenders
acknowledge that each Borrower guaranteed repayment of, and granted mortgages
and pledged its assets as collateral to secure the repayment of, a certain loan
made by Regions Bank to Borrower Member (the “Prior Loan”), and hereby agree
that none of the representations in this Section 8.20, to the extent they
pertain to matters occurring prior to the Effective Date, shall be deemed
violated based solely on the existence of such Prior Loan and each Borrower’s
guarantees, mortgages and pledges made in connection therewith. Each Borrower
represents and warrants that the Prior Loan has been repaid in full on or prior
to the Effective Date.
d.Limitations On Debt, Actions. Notwithstanding anything to the contrary in any
other document governing the formation, management or operation of each
Borrower, so long as any of the Loans are outstanding, such Borrower shall not:
i.guarantee any obligation of any Person, including any Affiliate, or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person, other than in connection
with the Loan Documents;
ii.engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Agreement;
iii.incur, create or assume any Indebtedness other than: (A) the Loans; and (B)
unsecured trade payables incurred in the ordinary course of its business that:
(1) are related to the ownership and operation of the Property; (2) in the case
of all Borrowers collectively, do not exceed two percent (2%) of the outstanding
balance of the Loans; (3) are not evidenced by a promissory note; and (4) are
paid within sixty (60) days of the date the applicable Borrower has received an
invoice for such liability;
iv.make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person (other than cash and
investment-grade securities issued by a Person that is not an Affiliate of or
subject to common ownership with such Borrower);
v.to the fullest extent permitted by Applicable Law, engage in any dissolution,
liquidation, consolidation, merger, sale or Transfer of any of its assets
outside the ordinary course of such Borrower’s business, except for a Permitted
Property Transfer or a Permitted Equity Transfer;
vi.buy or hold evidence of Indebtedness issued by any other Person;

61

--------------------------------------------------------------------------------



vii.form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
Person;
viii.own any asset or property other than the Borrowing Base Properties and
incidental personal property necessary for the ownership or operation thereof;
or
ix.file a voluntary bankruptcy, join or acquiesce in the filing of an
involuntary bankruptcy, or make an assignment for the benefit of creditors,
without the unanimous written approval of all members of such Borrower.
e.Separateness Covenants. In order to maintain its status as a separate entity
and to avoid any confusion or potential consolidation with any affiliate,
Borrower represents, warrants and covenants that in the conduct of each Required
SPE’s operations since its organization it has, and each Required SPE shall
continue to observe, the following covenants (collectively, the “Separateness
Provisions”):
i.maintain books and records and bank accounts separate from those of any other
Person;
ii.maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;
iii.comply with all organizational formalities necessary to maintain its
separate existence;
iv.hold itself out to creditors and the public as a legal entity separate and
distinct from any other Person;
v.maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person except that each Borrower’s
assets may be included in a consolidated financial statement of its affiliate so
long as appropriate notation is made on such consolidated financial statements
to indicate the separateness of such Borrower from such affiliate and to
indicate that such Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such affiliate or any other Person;
vi.prepare and file its own tax returns separate from those of any Person to the
extent required by Applicable Law, and pay any taxes required to be paid by
Applicable Law;
vii.allocate and charge fairly and reasonably any common employee or overhead
shared with affiliates;
viii.other than capital contributions and distributions permitted under the
terms of its organizational documents, not enter into any transaction with any
affiliate, except on an arm’s-length basis on terms which are intrinsically fair
and no less favorable than would be available for unaffiliated third parties,
and pursuant to written, enforceable agreements;
ix.conduct business in its own name;
x.not commingle its assets or funds with those of any other Person, except as
expressly required by the Loan Documents;
xi.not assume, guarantee or pay the debts or obligations of any other Person
except as permitted under and pursuant to the terms of the Loan Documents;
xii.correct any known misunderstanding as to its separate identity;
xiii.not permit any affiliate to guarantee or pay its obligations (other than
the guarantees and indemnities pursuant to the Loan Documents);
xiv.not make loans or advances to any other Person;
xv.pay its liabilities and expenses from its own funds;
xvi.maintain a sufficient number of employees in light of its contemplated
business operation and pay the salaries of its own employees, if any, only from
its own funds; and
xvii.maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character in light of its contemplated business
operations.

62

--------------------------------------------------------------------------------



Failure of any Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of such Borrower as a separate legal entity.
f.Solvency. For purposes of this subsection (f), “Borrower” shall mean all of
the Borrowers collectively. Borrower: (a) has not entered into any Loan Document
or the transactions contemplated thereby with the intent to hinder, delay, or
defraud any creditor, and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loans, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of each Loan advance, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of each Loan advance, be greater than
Borrower’s probable liabilities, including the maximum amount of its contingent
liabilities on its debts as such debts become absolute and matured. Borrower’s
assets do not and, immediately following the making of each advance of the Loan
will not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Borrower will not incur indebtedness
and liabilities (including contingent liabilities and other commitments) beyond
its ability to pay such indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).
g.SPE Covenants in Organizational Documents. Borrower covenants and agrees to
incorporate and cause the incorporation of the provisions contained herein into
each Borrower’s organizational documents. Borrower agrees not to amend, modify
or otherwise change, or permit the foregoing to occur, with respect to the
separateness covenants in any of its organizational documents.


Section 8.21    Loan Disbursement Account.
    Prior to the disbursement of the first Revolving Loan after the Effective
Date, Borrower shall establish with Administrative Agent an account in the name
of a Borrower, which account shall be for the purpose of receiving Revolving
Loans and distributing the proceeds thereof to Borrower Member, and for no other
purpose (the “Loan Disbursement Account”).


Section 8.22    Operating Accounts; Security Interest in Accounts.
 
a.Prior to the Agreement Date, Borrower has established one or more accounts in
Borrower’s name with Administrative Agent or another financial institution
reasonably acceptable to Administrative Agent for the purpose of holding all
operating revenues from the Property (collectively, the “Operating Account”).
Borrower shall not have any deposit accounts other than the Operating Account
and the Loan Disbursement Account. The account numbers for the Operating Account
are set forth on Schedule 8.22 attached hereto.
b.Within ten (10) Business Days after the Agreement Date, Borrower or Property
Manager shall deliver to each tenant under an existing Tenant Lease instructions
to deposit Gross Operating Income payable under any such existing Tenant Lease
into the applicable Operating Account, and after the Agreement Date Borrower
shall, or shall cause Property Manager, to deliver to each tenant under a new
Tenant Lease, simultaneously with the execution of each such new Tenant Lease,
irrevocable written instructions directing each such tenant to deliver all Gross
Operating Income payable under such Tenant Lease directly to the applicable
Operating Account, in substantially the form attached hereto as Exhibit I or in
such other form reasonably acceptable to Administrative Agent (a “Tenant
Direction Letter”). Borrower shall, and shall cause Property Manager to, deposit
all Gross Operating Income received by Borrower or Property Manager into the
applicable Operating Account within two (2) Business Days after receipt thereof.
c.To secure the prompt and unconditional payment, performance and discharge when
due of

63

--------------------------------------------------------------------------------



all of the Obligations, Borrower hereby assigns, pledges, conveys, sets over,
delivers and transfers to Administrative Agent, for the benefit of the Lenders,
and grants a security interest to Administrative Agent, in and to all of
Borrower’s now existing or hereafter arising right, title, estate, claim and
interest in and to each and all of the following (to the extent existing) (the
“Account Collateral”, which term shall include, unless the context indicates
otherwise, any and all other property from time to time encumbered in favor of
Administrative Agent as security for the Obligations):
i.each and all of (i) the Operating Account and Loan Disbursement Account and
(ii) any other deposit, trust and other account into which any funds and/or
proceeds may now or hereafter be deposited;
ii.all moneys now or at any time hereafter deposited in the Operating Account or
Loan Disbursement Account, all certificates, instruments and securities (whether
certificated or uncertificated), if any, from time to time representing the
Operating Account or Loan Disbursement Account or any interest therein and all
claims, demands, general intangibles, choses in action and other rights or
interests of Borrower in respect of the Operating Account or Loan Disbursement
Account or any moneys now or at any time hereafter deposited therein; and any
increases, renewals, extensions, substitutions and replacements thereto;
iii.all notes, bonds, stocks, certificates of deposit, instruments and
securities in which any of the items describe in the foregoing clause (ii) may
be invested or deposited and all interest, dividends, instruments and other
property from time to time received in respect of or upon the sale, exchange or
other transfer of any or all of the Account Collateral;
iv.all contract rights, instruments, documents, general intangibles and other
rights which Borrower may now have or hereafter acquire with respect to any of
the Account Collateral, including without limitation Borrower’s rights under any
trust or other agreement with any bank or other financial institution relating
in any manner to the Operating Account or Loan Disbursement Account;
v.all accessions, increases and additions on or to any or all of the property
described in items (i) through (iv) above, inclusive; and
vi.all proceeds of each and every item of property described in items (i)
through (v) above, inclusive.
d.Provided that no Event of Default has occurred and is continuing, Borrower
shall have daily access to all amounts on deposit in the Operating Account and
Loan Disbursement Account and shall have the ability to withdraw such amounts
without limit or restriction. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent may, in addition to all other
remedies permitted under this Agreement and the other Loan Documents and at law
or equity, apply any sums in the Operating Account and Loan Disbursement Account
to the sums owing under the Loan Documents.


Section 8.23    Guarantor Financial Covenants.


Borrower shall cause Guarantor to maintain at all times Tangible Net Worth of
not less than the Minimum Tangible Net Worth Amount.


Section 8.24    Restrictive Covenant Agreements.


Borrower shall timely perform all of Borrower’s obligations under the
Restrictive Covenant Agreements, Borrower shall not amend or modify the
Restrictive Covenant Agreements in any material respect, and Borrower shall not
release any other party to the Restrictive Covenant Agreements from any of its
material obligations thereunder, or release any of Borrower’s rights under the
Restrictive Covenant Agreements, in each case without Administrative Agent’s
prior written consent, not to be unreasonably withheld. Borrower shall promptly
provide to Administrative Agent a copy of any notice of default, notice of
nonperformance or notice of noncompliance received or given by Borrower under
the Restrictive Covenant Agreements. Borrower shall also not cause or vote for
the levying or imposition of

64

--------------------------------------------------------------------------------



a lien for any special assessment under the Restrictive Covenant Agreements
without the prior written consent of Administrative Agent, not to be
unreasonably withheld. Without limiting any of the provisions of this section,
Borrower shall not assign, transfer, convey, mortgage, pledge, hypothecate or
convey any interest in Borrower’s rights and interests under the Restrictive
Covenant Agreements, without Lender’s prior written consent.


Article IX.
Negative Covenants



For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7, Borrower shall comply with the
following covenants:
Section 9.1    Dividends and Other Restricted Payments.


If an Event of Default exists, or any of the Obligations have been accelerated
pursuant to Section 11.2(a), no Borrower shall directly or indirectly declare or
make, or incur any liability to make, any Restricted Payments.
Section 9.2    Negative Pledge.


Borrower shall not, and shall not permit Borrower Member or Guarantor to:
(a) create, assume, incur, permit or suffer to exist any Lien on any Borrowing
Base Property or any direct ownership interest of Borrower Member in any
Borrower owning any Borrowing Base Property, now owned or hereafter acquired,
except for Permitted Liens; or (b) permit any Borrowing Base Property or any
direct ownership interest of Borrower Member in any Borrower, to be subject to a
Negative Pledge; or (c) create, assume, incur, permit or suffer to exist any
Lien on other Collateral, or any direct ownership interest of Borrower Member in
any Borrower in any Person owning any other Collateral, except for Permitted
Liens.
Section 9.3    Sales of Property; Equity Transfers.


(a)Prohibited Property Transfers. Except for a Permitted Property Transfer,
Borrower shall not cause or permit any Transfer of all, or any part of, or any
direct or indirect legal or beneficial interest in, any Property or the other
collateral for the Loans (collectively, a “Prohibited Property Transfer”),
including: (i) any Tenant Leases; (ii) any lease of all or a material part of
any Property, including any ground lease; (iii) any Lien on any Property; or
(iv) the Transfer of all or any part of Borrower’s right, title and interest in
and to any Lease or lease payments.
(b)Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer and the
same shall be deemed to be “Permitted Property Transfers”: (i) a Tenant Lease
that has been approved in accordance with the terms of this Agreement (or is not
required to approved pursuant to the terms of this Agreement); (ii) a Permitted
Lien; or (iii) easements, rights-of-way, restrictions, minor encroachments or
other similar encumbrances arising in the ordinary course of business of
Borrower which do not materially impair the marketability of a Property and do
not materially and adversely interfere with the use of a Property for the uses
permitted under the Loan Documents and are not otherwise in violation of the
Loan Documents.
(c)Prohibited Equity Transfers. Except for a Permitted Equity Transfer, Borrower
shall not cause or permit any Transfer of any direct or indirect legal or
beneficial interest in Borrower or Guarantor (collectively, a “Prohibited Equity
Transfer”), including: (i) any merger, consolidation or other Transfer of a
corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (ii) any merger

65

--------------------------------------------------------------------------------



or consolidation or the change, removal, resignation or addition of a general
partner, or the Transfer of the partnership interest of any general or limited
partner or any profits or proceeds relating to such partnership interests, or
the creation or issuance of new limited partnership interests; (iii) any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member), or any
profits or proceeds relating to such membership interest, or the Transfer of a
non-managing membership interest, or the creation or issuance of new
non-managing membership interests; or (iv) any merger, consolidation or other
Transfer of any legal or beneficial interest in such Restricted Party or the
creation or issuance of new legal or beneficial interests.
(d)Permitted Equity Transfers. Notwithstanding anything contained in this
Agreement or any of the other Loan Documents, any Transfer of a direct or
indirect Equity Interest in Guarantor, or Transfer of any non-controlling
limited partnership interests in Borrower Member, shall be permitted (and the
same shall not constitute a Prohibited Equity Transfer), without the consent of
Administrative Agent and without the payment of any transfer fees or other
amounts (except as hereinafter provided); provided that all of the following
conditions precedent have been satisfied (such Transfer satisfying all of such
conditions precedent being a “Permitted Equity Transfer”): (i) after giving
effect to such Transfer, no Change of Control shall occur; (ii) after giving
effect to such Transfer, Guarantor shall continue to own at least 51% of the
direct or indirect equity interests in Borrower Member and Borrower and
Guarantor shall continue to be the general partner of Borrower Member; (iii)
none of the representations or covenants of Sections 7.1(n), (w) and (x) or
Section 8.15 shall be violated as a result of such Transfer; and (iv) if any
transferee of any interest subject to such Transfer, that did not own
twenty-five percent (25%) (or such reduced percentage as may hereafter be
required by Administrative Agent due to a change in internal policies or in any
applicable Requirements of Law) or more of the indirect interests in any
Borrower, shall, following such Transfer, own in excess of twenty-five percent
(25%) (or such reduced percentage as may hereafter be required by Administrative
Agent due to a change in internal policies or in any Applicable Law) or more of
the indirect ownership interests of any Borrower, each such transferee shall
satisfy the following conditions precedent to such Transfer: (A) each such
transferee shall not have been convicted of any crime or be the subject of any
ongoing criminal investigation; (B) such Transfer to each such transferee shall
not violate The USA Patriot Act of 2001 (Public Law 107-56) and federal
regulations issued with respect thereto or cause Administrative Agent or any
Lender to be in violation of the Patriot Act, and, without limitation, each such
transferee shall not be an Embargoed Person; and (C) each such transferee shall
not have filed for bankruptcy (or other similar insolvency proceedings) within
the ten (10) year period prior to such Transfer. A Permitted Equity Transfer
shall not constitute Administrative Agent’s consent to any Change of Control or
any change in management of the Property, except to the extent otherwise set
forth in this Agreement. Borrower waives any defense to the Loans or the Loan
Documents or the Hazardous Materials Indemnity Agreement based upon any
Permitted Equity Transfer. In furtherance of the foregoing and not in limitation
thereof, Borrower agrees that no Permitted Equity Transfer shall diminish or
otherwise affect Borrower’s liability or obligations under the Loans, the Loan
Documents and the Hazardous Materials Indemnity Agreement to which it is a
party, or Guarantor’s liability under the Guaranty and the Hazardous Materials
Indemnity Agreement.
(e)SPE Status. Nothing contained in this Section shall be construed to permit
any Transfer which would result in a breach of any representation, warranty or
covenant of Borrower under Section 8.20.
(f)Loan Assumptions Prohibited
. Without limiting any of the foregoing, Borrower acknowledges and agrees that
the Loans are not transferable or assumable.
Section 9.4    Plans.


Borrower shall not, and shall not permit Borrower Member or Guarantor to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA and the regulations promulgated thereunder for purposes of
ERISA and the Internal Revenue Code.

66

--------------------------------------------------------------------------------



Section 9.5    Fiscal Year.


Borrower shall not, and shall not permit Borrower Member or Guarantor to, change
its fiscal year from that in effect as of the Agreement Date.
Section 9.6    Modifications of Organizational Documents and Material Contracts.


Borrower shall not, and shall not permit Borrower Member or Guarantor to, amend,
supplement, restate or otherwise materially modify its articles of incorporation
or by-laws without the prior written consent of Administrative Agent and the
Requisite Lenders.
Section 9.7    Transactions with Affiliates.


Borrower shall not permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower, except for transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of Borrower and upon fair and reasonable terms which are no less favorable to
Borrower than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.
Section 9.8    Environmental Matters.


Borrower shall not, and shall not permit Borrower Member or Guarantor or any
other Person to, use, generate, discharge, emit, manufacture, handle, process,
store, release, transport, remove, dispose of or clean up any Hazardous
Materials on, under or from the Properties in violation of any Environmental Law
or in a manner that could reasonably be expected to lead to any Environmental
Claim or pose a material risk to human health, safety or the environment.
Nothing in this Section shall impose any obligation or liability whatsoever on
Administrative Agent or any Lender.
Section 9.9    Tenant Leases.


a.Borrower shall not, without the prior written consent of Administrative Agent,
enter into any: (i) Major Lease, (ii) any Tenant Lease that provides the tenant
thereunder with any right to purchase a portion of the applicable Property, or
(iii) any Tenant Lease that provides the tenant thereunder with naming rights to
the applicable Property.
b.Unless consented to in writing by Administrative Agent, Borrower shall not:
i.grant any tenant under any Tenant Lease any option, right of first refusal or
other right to purchase all or any portion of such Borrowing Base Property under
any circumstances;
ii.grant any tenant under any Tenant Lease any right to prepay rent more than
one month in advance (other than the initial rental payment payable upon
execution of a Tenant Lease and other than security deposits)
iii.execute any assignment of landlord’s interest in any Tenant Lease;
iv.collect rent or other sums due under any Tenant Lease in advance, other than
to collect rent one month in advance of the time when it becomes due;
v.permit any sublease or assignment of a Major Lease to which the landlord’s
consent is expressly required pursuant to the terms of such Major Lease;
vi.terminate, modify, restate or amend any Major Lease in any manner; or
vii.release or discharge the tenant or any guarantor under any Major Lease from
any material obligation thereunder.

67

--------------------------------------------------------------------------------



Section 9.10    Derivatives Contracts.


Borrower shall not enter into or become obligated in respect of, Derivatives
Contracts, other than: (a) Specified Derivatives Contracts; and (b) Derivatives
Contracts entered into by Borrower in the ordinary course of business and which
establish an effective hedge in respect of liabilities, commitments or assets
held or reasonably anticipated by Borrower.
Article X.
Default



Section 10.1    Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment. Borrower shall fail to pay when due under this Agreement
or any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) the principal of, or any interest on, any of the
Loans, or shall fail to pay any of the other payment Obligations owing by
Borrower under this Agreement, any other Loan Document or the Fee Letter, or
Guarantor shall fail to pay when due any payment obligation owing by Guarantor
under any Loan Document to which it is a party.
(b)Default in Performance. Any Borrower or Guarantor shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section 10.1 and such failure shall continue for a period of thirty
(30) days after the earlier of: (i) the date upon which any Borrower or
Guarantor obtains actual knowledge of such failure; or (ii) the date upon which
Borrower or Guarantor has received written notice of such failure from
Administrative Agent; provided however that if a cure cannot reasonably be
effected within such thirty (30) days, Borrower shall have a cure period of up
to a total of ninety (90) days; provided further that: (A) Borrower commences
such cure within such initial thirty (30) day period and at all times thereafter
acts diligently and in good faith to prosecute the remedy therefor; and (B)
Administrative Agent’s and Lenders’ security is not impaired by Borrower’s delay
in performance.
(c)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Borrower or Guarantor under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Borrower or Guarantor to Administrative Agent or any Lender, shall at any time
prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made and, if the same is curable, the continuation
of such misrepresentation for more than thirty (30) days after written notice
from Administrative Agent requesting the cure of such misrepresentation.
(d)Default Under Specified Derivatives Contract. There occurs an “Event of
Default” under and as defined in any Specified Derivatives Contract as to which
Borrower is a “Defaulting Party” (as defined therein), or there occurs an “Early
Termination Date” (as defined therein) in respect of any Specified Derivatives
Contract as a result of a “Termination Event” (as defined therein) as to which
the Borrower is an “Affected Party” (as defined therein).
(e)Voluntary Bankruptcy Proceeding. Any Borrower, Borrower Member or Guarantor
shall: (i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in Section 10.1(f); (iv) apply for or consent to, or fail to contest
in a timely and appropriate

68

--------------------------------------------------------------------------------



manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(f)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, Borrower Member or Guarantor in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of ninety
(90) consecutive calendar days, or an order granting the relief requested in
such case or proceeding (including an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.
(g)Revocation of Loan Documents. Any Borrower or Guarantor shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.
(h)Judgment. A judgment or order for the payment of money shall be entered
against any Borrower, Borrower Member or Guarantor, by any court or other
tribunal and: (i) such judgment or order shall continue for a period of twenty
(20) days without being paid, stayed or dismissed through appropriate appellate
proceedings; and (ii) the amount for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against any Borrower, Borrower Member or
Guarantor, $5,000,000.
(i)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of Borrower, Borrower Member or Guarantor, which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $5,000,000 in amount and such warrant, writ, execution
or process shall not be paid, discharged, vacated, stayed or bonded for a period
of twenty (20) days.
(j)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of One Hundred Thousand Dollars ($100,000) which
it shall have become liable to pay under Title IV of ERISA; or notice of intent
to terminate a Material Plan shall be filed under Title IV of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur withdrawal liability or a current payment obligation in excess of
One Hundred Thousand Dollars ($100,000).
(k)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(l)Change of Control. The occurrence of any Change in Control.
(m)Transfers. The occurrence of any Prohibited Property Transfer or Prohibited
Equity Transfer.
(n)Violation of Separate Purpose Entity Provisions. The occurrence of any
default in the observance of the Separateness Provisions applicable to Borrower
or Borrower Member; provided, however, that a breach of the Separateness
Provisions shall not constitute an Event of Default: (i) if such breach is

69

--------------------------------------------------------------------------------



immaterial and non-recurring; and (ii) if such breach is curable and such
Borrower, as applicable, shall promptly cure such breach within thirty (30) days
after written notice thereof from Administrative Agent.
(o)Guarantor Financial Covenants. Guarantor’s failure to satisfy any financial
covenants of Guarantor, or to deliver any certificate certifying as to such
compliance, in each case in accordance with the provisions of the Guaranty.


Section 10.2    Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
a.Acceleration; Termination of Facilities.
i.Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(e) or 10.1(f): (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding; and (2) all of the other
Obligations of Borrower, including the other amounts owed to the Lenders and
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by Borrower
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by Borrower; and (B) the Commitments and the obligation of
the Lenders to make Loans hereunder shall all immediately and automatically
terminate.
ii.Optional. If any other Event of Default shall exist, Administrative Agent
may, and at the direction of the Requisite Lenders shall: (A) declare: (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding; and (2) all of the other Obligations, including the other amounts
owed to the Lenders and Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by
Borrower; and (B) terminate the Commitments and the obligation of the Lenders to
make Loans hereunder.
b.Loan Documents. The Requisite Lenders may direct Administrative Agent to, and
Administrative Agent if so directed shall, exercise any and all of its rights
under any and all of the other Loan Documents.
c.Applicable Law. The Requisite Lenders may direct Administrative Agent to, and
Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.
d.Appointment of Receiver. To the extent permitted by Applicable Law,
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of Borrower, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the Collateral, any Property and/or the
business operations of Borrower and to exercise such power as the court shall
confer upon such receiver.
e.Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to Administrative Agent, but
without the approval or consent of or other action by Administrative Agent or
the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof; (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts; (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be

70

--------------------------------------------------------------------------------



a party); and (d) to prosecute any legal action against Borrower or Guarantor to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.


Section 10.3    Marshaling; Payments Set Aside.


None of Administrative Agent, any Lender or any Specified Derivatives Provider
shall be under any obligation to marshal any assets in favor of any Borrower,
Borrower Member or Guarantor or any other party or against or in payment of any
or all of the Obligations or the Specified Derivatives Obligations. To the
extent that any Borrower or Guarantor makes a payment or payments to
Administrative Agent and/or any Lender and/or any Specified Derivatives
Provider, or Administrative Agent and/or any Lender and/or any Specified
Derivatives Provider enforce their security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 10.4    Allocation of Proceeds.


If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by
Borrower hereunder or thereunder, shall be applied in the following order and
priority:
a.amounts due to Administrative Agent and the Lenders in respect of expenses due
under Section 12.2 until paid in full, and then Fees;
b.amounts due to Administrative Agent and the Lenders in respect of Protective
Advances;
c.payments of interest: (i) on all Loans; and (ii) in respect of any Specified
Derivatives Contract, in each case, to be applied for the ratable benefit of the
Lenders or the applicable Specified Derivatives Providers, in such order as the
Lenders or Specified Derivatives Providers, as the case may be, may determine in
their sole discretion;
d.payments of principal of all other Loans and payments of the Derivatives
Termination Value in respect of any and all Specified Derivatives Contracts, to
be applied for the ratable benefit of the Lenders or Specified Derivatives
Providers, as the case may be, in such order as the Lenders or Specified
Derivatives Providers, as the case may be, may determine in their sole
discretion;
e.amounts due to Administrative Agent and the Lenders pursuant to Sections 11.8
and 12.10;
f.payments of all other amounts due under any of the Loan Documents and
Specified Derivatives Contracts, if any, to be applied for the ratable benefit
of the Lenders and the applicable Specified Derivatives Providers; and
g.any amount remaining after application as provided above, shall be paid to
Borrower or whomever else may be legally entitled thereto.


Section 10.5    Rescission of Acceleration by Requisite Lenders.


If at any time after acceleration of the maturity of the Loans and the other
Obligations, Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and

71

--------------------------------------------------------------------------------



Defaults (other than nonpayment of principal of and accrued interest on the
Obligations due and payable solely by virtue of acceleration) shall become
remedied or waived to the satisfaction of the Requisite Lenders, then by written
notice to Borrower, the Requisite Lenders may elect, in the sole discretion of
such Requisite Lenders, to rescind and annul the acceleration and its
consequences. The provisions of the preceding sentence are intended merely to
bind all of the Lenders to a decision which may be made at the election of the
Requisite Lenders, and are not intended to benefit Borrower and do not give
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.
Section 10.6    Performance by Administrative Agent.


If Borrower shall fail to perform any covenant, duty or agreement contained in
any of the Loan Documents within applicable notice and cure periods,
Administrative Agent may perform or attempt to perform such covenant, duty or
agreement on behalf of Borrower after the expiration of any cure or grace
periods set forth herein. In such event, Borrower shall, at the request of
Administrative Agent, promptly pay any amount reasonably expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.
Section 10.7    Rights Cumulative.


The rights and remedies of Administrative Agent, the Lenders and the Specified
Derivatives Providers under this Agreement, each of the other Loan Documents,
the Fee Letter and Specified Derivatives Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies
Administrative Agent, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by Administrative Agent, any of the Lenders or
any of the Specified Derivatives Providers in exercising any right shall operate
as a waiver of it, nor shall any single or partial exercise of any power or
right preclude its other or further exercise or the exercise of any other power
or right.
Article XI.
Administrative Agent



Section 11.1    Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs Administrative
Agent to enter into the Loan Documents for the benefit of the Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein shall be construed to deem Administrative Agent a
trustee or fiduciary for any Lender or to impose on Administrative Agent duties
or obligations other than those expressly provided for herein. Without limiting
the generality of the foregoing, the use of the terms “Agent,” “Administrative
Agent,” “agent” and similar terms in the Loan Documents with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, use

72

--------------------------------------------------------------------------------



of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to
Administrative Agent pursuant to Article VIII that Borrower is not otherwise
required to deliver directly to the Lenders. Administrative Agent will furnish
to any Lender, upon the request of such Lender, a copy (or, where appropriate,
an original) of any document, instrument, agreement, certificate or notice
furnished to Administrative Agent by Borrower, Guarantor or any other Affiliate
of Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including enforcement or collection of any of the Obligations),
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, Administrative Agent
shall not be required to take any action which exposes Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, Administrative
Agent may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have directed Administrative Agent otherwise. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of the Requisite Lenders, or where applicable,
all the Lenders.
Section 11.2    Wells Fargo as Lender.


Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Wells Fargo in each case in
its individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with Borrower, Guarantor or any other affiliate thereof
as if it were any other bank and without any duty to account therefore to the
other Lenders, or any other Specified Derivatives Providers. Further,
Administrative Agent and any affiliate may accept fees and other consideration
from Borrower for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
other Lenders or any other Specified Derivatives Providers. The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its affiliates may
receive information regarding Borrower, Guarantor and other Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that Administrative Agent shall be under
no obligation to provide such information to them.
Section 11.3    Collateral Matters; Protective Advances.


(a)Each Lender hereby authorizes Administrative Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.

73

--------------------------------------------------------------------------------



(b)The Lenders hereby authorize Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by Administrative Agent upon
any Collateral: (i) upon termination of the Commitments and indefeasible payment
and satisfaction in full of all of the Obligations and Specified Derivatives
Obligations; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by Administrative Agent at any time, the Lenders shall confirm in
writing Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section.
(c)Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to Administrative
Agent for its benefit and the benefit of the Lenders and the Specified
Derivatives Providers herein or pursuant hereto upon the Collateral that was
sold or transferred; provided, however, that: (i) Administrative Agent shall not
be required to execute any such document on terms which, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty; and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or Specified Derivatives Obligations
or any Liens upon (or obligations of Borrower or Guarantor in respect of) all
interests retained by Borrower or Guarantor, including the proceeds of such sale
or transfer, all of which shall continue to constitute part of the Collateral.
In the event of any sale or transfer of Collateral, or any foreclosure with
respect to any of the Collateral, Administrative Agent shall be authorized to
deduct all of the expenses reasonably incurred by Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.
(d)Administrative Agent shall have no obligation whatsoever to the Lenders or
the Specified Derivatives Providers or to any other Person to assure that the
Collateral exists or is owned by Borrower, Guarantor or is cared for, protected
or insured or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, and that Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except to the
extent resulting from its gross negligence or willful misconduct.
(e)Administrative Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by Borrower
for, Protective Advances during any one calendar year with respect to each
Property that is Collateral up to the sum of: (i) amounts expended to pay real
estate taxes, assessments and governmental charges or levies imposed upon such
Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. Borrower agrees to pay on
demand all Protective Advances.
(f)By their acceptance of the benefits of the Security Documents, each Lender
that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, irrevocably appoints and authorizes Administrative Agent as its
collateral agent, to take such action as contractual representative on such
Specified Derivative’s Provider’s behalf and to exercise such powers under the
Security Documents as are specifically delegated to Administrative Agent by the
terms of this Section 11.3, Section 11.4 and any Security Document, together
with such powers as are reasonably incidental

74

--------------------------------------------------------------------------------



thereto; provided, that this subsection (f) shall not affect any of the terms of
a Specified Derivatives Contract or restrict a Specified Derivatives Provider
from taking any action permitted by a Specified Derivatives Contract. For the
avoidance of doubt, all references in this Section 11.3 to “Lender” or “Lenders”
shall be deemed to include each Lender (and Affiliate thereof) in its capacity
as a Specified Derivatives Provider, if applicable.


Section 11.4    Post Foreclosure Plans.


If all or any portion of the Collateral is acquired by Administrative Agent as a
result of a foreclosure or the acceptance of a deed or assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or Specified Derivatives Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of Administrative
Agent or a nominee or subsidiary of Administrative Agent, as administrative
agent, for the ratable benefit of all Lenders and the Specified Derivatives
Providers. Administrative Agent shall prepare a recommended course of action for
such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender shall
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition,
Administrative Agent shall render or cause to be rendered to each Lender and
each Specified Derivatives Provider, on a monthly basis, an income and expense
statement for such Collateral, and each Lender shall promptly contribute its Pro
Rata Share of any operating loss for such Collateral, and such other expenses
and operating reserves as Administrative Agent shall deem reasonably necessary
pursuant to and in accordance with the approved Post-Foreclosure Plan. To the
extent there is net operating income from such Collateral, Administrative Agent
shall, in accordance with the approved Post-Foreclosure Plan, determine the
amount and timing of distributions to the Lenders and the Specified Derivatives
Providers. All such distributions shall be made to the Lenders in accordance
with their respective Pro Rata Shares. The Lenders and the Specified Derivatives
Providers acknowledge and agree that if title to any Collateral is obtained by
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 10.5 as soon as practicable.
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders and the Specified Derivatives
Providers. Any purchase money mortgage or deed of trust taken in connection with
the disposition of such Collateral in accordance with the immediately preceding
sentence shall name Administrative Agent, as Administrative Agent for the
Lenders, as the beneficiary or mortgagee. In such case, Administrative Agent and
the Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of the Lenders in the same Pro
Rata Shares as provided hereunder, which agreement shall be in all material
respects similar to this Article insofar as the same is appropriate or
applicable.

75

--------------------------------------------------------------------------------



Section 11.5    Approvals of Lenders.


All communications from Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval: (a) shall be given in
the form of a written notice to such Lender; (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved; (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved; and (d) shall include Administrative Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to Administrative Agent that it specifically objects to the
recommendation or determination of Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.
Section 11.6    Notice of Events of Default.


Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless Administrative Agent has
received notice from a Lender or Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to Administrative Agent such
a “notice of default.” Further, if Administrative Agent receives such a “notice
of default,” Administrative Agent shall give prompt notice thereof to the
Lenders.
Section 11.7    Administrative Agent’s Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for Borrower or Guarantor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender or any other
Person and shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by Borrower, Guarantor
or any other Person in or in connection with this Agreement or any other Loan
Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of Borrower or
other Persons or inspect the property, books or records of Borrower or any other
Person; (c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of Administrative Agent on behalf of the Lenders and the Specified
Derivatives Providers in any such Collateral; (d) shall have any liability in
respect of any recitals,

76

--------------------------------------------------------------------------------



statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. Administrative Agent may execute
any of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
Section 11.8    Indemnification of Administrative Agent.


Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so) pro rata in accordance with such
Lender’s respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by Administrative Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse Administrative Agent (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of the counsel to
Administrative Agent) incurred by Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against Administrative Agent and/or the
Lenders, and any claim or suit brought against Administrative Agent and/or the
Lenders arising under any Environmental Laws. Such out of pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of
Administrative Agent notwithstanding any claim or assertion that Administrative
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by Administrative Agent that Administrative Agent shall reimburse
the Lenders if it is actually and finally determined by a court of competent
jurisdiction that Administrative Agent is not so entitled to indemnification.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement. If Borrower shall reimburse Administrative Agent
for any Indemnifiable Amount following payment by any Lender to Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section,
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.9    Lender Credit Decision, Etc.


Each of the Lenders expressly acknowledges and agrees that neither
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys in fact or other affiliates has made any

77

--------------------------------------------------------------------------------



representations or warranties to such Lender and that no act by Administrative
Agent hereafter taken, including any review of the affairs of Borrower,
Guarantor or any other Affiliate, shall be deemed to constitute any such
representation or warranty by Administrative Agent or any Lender. Each of the
Lenders acknowledges that it has, independently and without reliance upon
Administrative Agent, any other Lender or counsel to Administrative Agent, or
any of their respective officers, directors, employees, agents or counsel, and
based on the financial statements of Borrower, Guarantor and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, Guarantor and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
Administrative Agent, any other Lender or counsel to Administrative Agent or any
of their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Administrative Agent shall not be required to keep itself
informed as to the performance or observance by Borrower or Guarantor of the
Loan Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of,
Borrower, Guarantor. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by Administrative
Agent under this Agreement or any of the other Loan Documents, Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of Borrower, Guarantor or any other
Affiliate thereof which may come into possession of Administrative Agent or any
of its officers, directors, employees, agents, attorneys in fact or other
Affiliates. Each of the Lenders acknowledges that Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to Administrative Agent and is not acting as counsel to
any Lender.
Section 11.10    Successor Administrative Agent.


Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents by giving written notice thereof to the Lenders and Borrower.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Event of
Default or monetary or material non-monetary Default exists, be subject to
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that Borrower shall, in all events, be deemed to have approved
each Lender and any of its affiliates as a successor Administrative Agent). If
no successor Administrative Agent shall have been so appointed in accordance
with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XII. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary,
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its affiliates by giving Borrower and each Lender prior written
notice.

78

--------------------------------------------------------------------------------



Article XII.
Miscellaneous



Section 12.1    Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed or delivered as follows:
If to any Borrower:
RREEF Property Trust, Inc.
c/o Deutsche Asset and Wealth Management
101 California Street, 24th Floor
San Francisco, CA 94111
Attention: Eric Russell
With a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: James G. Farris, Jr.


If to Administrative Agent:
Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Sam Supple


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Todd Finnelly

79

--------------------------------------------------------------------------------





With a copy to:


Wells Fargo CRE Loan Services
333 South Grand Avenue, 9th Floor
Los Angeles, CA 90071
MAC E2064-098
Attention: Rita M. Swayne


If to Administrative Agent under Article II:
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Ave South
11th Floor
MAC N9303-110
Minneapolis, MN 55402-1916
Attention:    Jon Fisher


If to any Lender:
To such Lender’s address as set forth on its signature page hereto.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to Administrative Agent and Borrower. All such notices and other
communications shall be effective: (a) if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of
Borrower or Administrative Agent and Lenders at the addresses specified; (ii) if
hand delivered or sent by overnight courier, when delivered; or (iii) if
delivered in accordance with Section 8.13 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i) and (ii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to Administrative
Agent or any Lender under Articles II shall be effective only when actually
received. None of Administrative Agent or any Lender shall incur any liability
to Borrower (nor shall Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.
Section 12.2    Expenses.


Borrower agrees: (a) to pay or reimburse Administrative Agent for all of its
costs and reasonable expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to Administrative Agent and all costs and expenses of Administrative Agent in
connection with the review of Properties for inclusion in calculations of the

80

--------------------------------------------------------------------------------



Borrowing Base and Administrative Agent’s other activities under Article IV,
including the cost of all Appraisals (except to the extent otherwise provided in
this Agreement) and the reasonable fees and disbursements of counsel to
Administrative Agent relating to all such activities; (b) to pay or reimburse
Administrative Agent and the Lenders for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to Administrative Agent pursuant to the Loan Documents; (c) to pay, and
indemnify and hold harmless Administrative Agent and the Lenders from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to Administrative Agent and any Lender incurred in
connection with the representation of Administrative Agent or such Lender in any
matter relating to or arising out of any bankruptcy or other proceeding of the
type described in Sections 10.1(e) or 10.1(f), including: (i) any motion for
relief from any stay or similar order; (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations; and
(iii) the negotiation and preparation of any debtor in possession financing or
any plan of reorganization of Borrower or Guarantor, whether proposed by
Borrower, Guarantor, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.
Section 12.3    Stamp, Intangible and Recording Taxes.


Borrower shall pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
Section 12.4    Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights,
Administrative Agent, each Lender and each Participant is hereby authorized by
Borrower, at any time or from time to time while an Event of Default exists,
without notice to Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of Administrative Agent and the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including indebtedness evidenced
by certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by Administrative Agent, such Lender,
such Participant or any affiliate of Administrative Agent or such Lender, to or
for the credit or the account of Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2, and although such Obligations shall be
contingent or unmatured.

81

--------------------------------------------------------------------------------



Section 12.5    Litigation; Jurisdiction; Other Matters; Waivers.


(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG BORROWER, ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, ADMINISTRATIVE AGENT AND BORROWER HEREBY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR
THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG BORROWER,
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(b)EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF
ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK CITY, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
BORROWER, ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR
THE FEE LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL.
BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. BORROWER
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD BORROWER FAIL TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THIRTY (30) DAYS AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR
IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.
(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.



82

--------------------------------------------------------------------------------



Section 12.6    Successors and Assigns.


a.Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that Borrower may not assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of all the Lenders (and
any such assignment or transfer to which all of the Lenders have not consented
shall be void).
b.Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitments or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.4 or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder
including the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided, however, such Lender may agree with the
Participant that it shall not, without the consent of the Participant, agree to:
(i) increase such Lender’s Commitment; (ii) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender; or
(iii) reduce the rate at which interest is payable thereon. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b). Each
Lender that grants a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or as may be reasonably requested by Borrowers to ensure their
compliance with the reporting and withholding obligations under FATCA. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
c.Assignments. Any Lender may with the prior written consent of Administrative
Agent (such consent not to be unreasonably withheld) at any time assign to one
or more Eligible Assignees (each an “Assignee”) all or a portion of its rights
and obligations under this Agreement and the Notes; provided, however: (i) any
partial assignment shall be in an amount at least equal to $10,000,000 and
(unless the assigning Lender’s entire interest is being assigned) after giving
effect to such assignment the assigning Lender retains a Commitment, or if the
Commitments have been terminated, holds Notes having an aggregate outstanding
principal balance, of at least $10,000,000; (ii) if the assigning Lender (or its
Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof); and (iii) each such assignment shall be effected by means of
an Assignment and Assumption Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to

83

--------------------------------------------------------------------------------



the purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be deemed to be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Revolving Commitment and/or
Loans, as the case may be, as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, Administrative Agent and Borrower
shall make appropriate arrangements so the new Notes are issued to the Assignee
and such transferor Lender, as appropriate, and shall update Schedule I attached
hereto. In connection with any such assignment, the transferor Lender shall pay
to Administrative Agent an administrative fee for processing such assignment in
the amount of Four Thousand Five Hundred Dollars ($4,500). Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to Borrower or any of its Affiliates.
d.Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder.
e.No Assignment or Participation to Certain Persons. No assignment or
participation of any interest in the Loans shall be made: (i) to any Borrower or
Guarantor, or to any of Borrower’s or Guarantor’s Affiliates; or (ii) to any
Defaulting Lender or any of its Affiliates, or to any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
f.Information to Assignee, Etc. A Lender may furnish any information concerning
Borrower, or Guarantor in the possession of such Lender from time to time to
Assignees and Participants (including prospective Assignees and Participants).
g.Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at the principal office a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


Section 12.7    Amendments and Waivers.


a.Generally. Except as otherwise expressly provided in this Agreement: (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given; (ii) any term of this
Agreement or of any other Loan Document may be amended; (iii) the performance or
observance by Borrower or Guarantor of any terms of this Agreement or such other
Loan Document may be waived; and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Person which is party thereto. Notwithstanding the
previous sentence, Administrative Agent, shall be authorized on behalf of all
the Lenders, without the necessity of any notice to, or further consent from,
any Lender, to waive the imposition of the late fees provided in Section 2.6, up
to a maximum of three (3) times per calendar year.

84

--------------------------------------------------------------------------------



b.Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders directly
affected thereby (or Administrative Agent at the written direction of the
Lenders), do any of the following:
i.increase the Commitments of the Lenders (excluding any increase as a result of
an assignment of Commitments permitted under Section 12.6).
ii.reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, any Loans or other Obligations;
iii.reduce the amount of any Fees payable to the Lenders hereunder;
iv.postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations except in accordance
with Section 2.11;
v.change the definitions of Revolving Commitment Percentage or Pro Rata Share;
vi.amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
vii.modify the definition of the term “Requisite Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
viii.release any Guarantor from its obligations under the Guaranty;
ix.waive a Default or Event of Default under Section 10.1(a);
x.amend, or waive Borrower’s compliance with, Section 2.12; or
xi.release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, the terms of this Agreement.
c.Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that: (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders; or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by Borrower,
Guarantor or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon Borrower shall entitle Borrower to other
or further notice or demand in similar or other circumstances.


Section 12.8    Nonliability of Administrative Agent and Lenders.


The relationship between Borrower, on the one hand, and the Lenders and
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither Administrative Agent nor any Lender shall have any fiduciary
responsibilities to Borrower and no provision in this Agreement or in any of the
other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by
Administrative Agent or any Lender to any Lender, Borrower, or Guarantor.
Neither Administrative Agent nor any Lender undertakes any responsibility to
Borrower to review or inform Borrower of any matter in connection with any phase
of Borrower’s business or operations.

85

--------------------------------------------------------------------------------



Section 12.9    Confidentiality.


Except as otherwise provided by Applicable Law, Administrative Agent and each
Lender shall utilize all non public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential or
proprietary by Borrower in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided any such affiliate shall agree to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, to any other
Person, in connection with the exercise by Administrative Agent or the Lenders
of rights hereunder or under any of the other Loan Documents; and (f) to the
extent such information: (i) becomes publicly available other than as a result
of a breach of this Section; or (ii) becomes available to Administrative Agent
or any Lender on a nonconfidential basis from a source other than Borrower or
any Affiliate.
Section 12.10    Indemnification.


a.Borrower shall and hereby agrees to indemnify, defend and hold harmless
Administrative Agent, any affiliate of Administrative Agent, each of the Lenders
and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including amounts paid in settlement, court
costs and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Sections 3.10 or 5.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by Borrower of the proceeds of the Loans;
(iv) Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of Borrower; (vi) the fact that
Administrative Agent and the Lenders are creditors of Borrower and have or are
alleged to have information regarding the financial condition, strategic plans
or business operations of Borrower; (vii) the fact that Administrative Agent and
the Lenders are material creditors of Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of any Borrower or
their financial condition; (viii) the exercise of any right or remedy
Administrative Agent or the Lenders may have under this Agreement or the other
Loan Documents, including the foreclosure upon, or seizure of, any Collateral or
the exercise of any other rights of a secured party; provided, however, that
Borrower shall not be obligated to indemnify any Indemnified Party for any acts
or omissions of such Indemnified Party in connection with matters described in
this clause (viii) that constitute gross negligence or willful misconduct; or
(ix) any violation or non-compliance by Borrower of any Applicable Law
(including any Environmental Law) including any Indemnity Proceeding commenced
by: (A) the Internal Revenue Service or state taxing authority; or (B) any
Governmental Authority or other Person under any Environmental Law, including
any

86

--------------------------------------------------------------------------------



Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause Borrower (or its respective
properties) (or Administrative Agent and/or the Lenders as successors to
Borrower) to be in compliance with such Environmental Laws. For the avoidance of
doubt this Section 12.10 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
b.Borrower’s indemnification obligations under this Section shall apply to all
Indemnity Proceedings arising out of, or related to, the foregoing whether or
not an Indemnified Party is a named party in such Indemnity Proceeding. In this
connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of Borrower, any shareholder
of Borrower (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of Borrower),
any account debtor of Borrower or by any Governmental Authority.
c.This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against any Borrower or
Guarantor.
d.All out‑of‑pocket fees and expenses of, and all amounts paid to third persons
by, an Indemnified Party shall be advanced by Borrower at the request of such
Indemnified Party notwithstanding any claim or assertion by Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party shall
reimburse Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.
e.An Indemnified Party may conduct its own investigation and defense of, and may
formulate its own strategy with respect to, any Indemnity Proceeding covered by
this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that: (i) if Borrower is required to
indemnify an Indemnified Party pursuant hereto; and (ii) Borrower has provided
evidence reasonably satisfactory to such Indemnified Party that Borrower has the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of Borrower (which consent shall not be
unreasonably withheld or delayed).
f.If and to the extent that the obligations of Borrower hereunder are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
g.Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.
h.Notwithstanding anything in this Section 12.10, the Loan Documents, or the
other related documents to the contrary, in no event shall Borrower be
responsible or liable to any Indemnified Party for (a) any claims caused by the
fraud, gross negligence, willful misconduct or criminal acts of any Indemnified
Party or any contractor, agent or any other party engaged by or within the
direct control of any Indemnified Party, or (b) any hazardous materials first
used, generated, manufactured, stored, treated, released, discharged or disposed
in, on, under or about any Property by any person other than Borrower, Guarantor
and their respective Affiliates after the earlier of (i) the date of foreclosure
on the applicable security instrument on such Property (or Administrative
Agent's acceptance of a deed in lieu thereof) or (ii) the date Administrative
Agent takes possession of the applicable property through the appointment of a
receiver; provided, however,

87

--------------------------------------------------------------------------------



notwithstanding the foregoing, if any hazardous materials are discovered in, on,
under or about such property after such applicable date that are consistent with
the ownership, occupancy, use or operation of such property which occurred
during the applicable borrower's ownership, occupancy, use or operation of such
property, then, solely for the purpose of determining the extent of Borrower's
liability hereunder (and not for the benefit of any third party), there is a
presumption that the use, generation, manufacture, storage, disposal of,
transportation or presence of any of said hazardous materials in, on, under,
about, or migrating from, such property occurred during the applicable
borrower's ownership, occupancy, use or operation of such property, and Borrower
shall continue to be obligated to indemnify hereunder unless Borrower overcomes
said presumption with the burden of proof.
References in this Section 12.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.11    Termination; Survival.


At such time as: (a) all of the Commitments have been terminated; (b) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which Administrative Agent and the Lenders are
entitled under the provisions of Sections 5.1, 5.4, 12.8, 12.2 and 12.10 and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.5, shall continue in full force and effect and shall
protect Administrative Agent and the Lenders: (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before; and (ii) at all times after
any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.
Section 12.12    Severability of Provisions.


If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.13    GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES
HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT.
Section 12.14    Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be

88

--------------------------------------------------------------------------------



necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.
Section 12.15    Obligations with Respect to Borrower.


The obligations of Borrower to direct or prohibit the taking of certain actions
by Borrower and Guarantor as specified herein shall be absolute and not subject
to any defense Borrower may have that Borrower does not Control such other
Borrower or Guarantor.
Section 12.16    USA Patriot Act Notice; Compliance.


In order for Administrative Agent to comply with the USA Patriot Act of 2001
(Public Law 107-56), prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, Administrative Agent may request, and such Lender or Participant
shall provide to Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
Administrative Agent to comply with federal law.
Section 12.17    Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.18    Limitation on Lender Party Liability Liability.


None of Administrative Agent or any Lender, or any affiliate, officer, director,
employee, attorney, or agent of Administrative Agent or any Lender shall have
any liability with respect to, and Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Borrower hereby waives, releases,
and agrees not to sue Administrative Agent or any Lender or any of
Administrative Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby.
Section 12.19    Entire Agreement.


This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 12.20    Limitation on Borrower Party Liability.


Notwithstanding anything contained herein or in any other Loan Document to the
contrary, in no event shall Administrative Agent or the Lenders, or any other
Person claiming by, through or under the

89

--------------------------------------------------------------------------------



Administrative Agent or any Lender, have any recourse under any Loan Document
against any principal, director, officer, employee, shareholder, partner,
member, trustee, agent or Affiliate of Borrower or any Person owning, directly
or indirectly, any legal or beneficial interest in Borrower, or any successor,
assign or Affiliate of the foregoing other than Borrower and Guarantor under the
Loan Documents to which Borrower or Guarantor is a party.
Section 12.21    Construction.


Administrative Agent, Borrower and each Lender acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by Administrative Agent, Borrower and each Lender.
Section 12.22    Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]









90

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Revolving Loan Agreement
to be executed by their authorized officers all as of the day and year first
above written.
BORROWER:


RPT WALLINGFORD PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg            
Name: Anne-Marie Vandenberg
Title:    Vice President




RPT TERRA NOVA PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President




RPT HERITAGE PARKWAY, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President




RPT ANAHEIM HILLS OFFICE PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President




RPT 1109 COMMERCE BOULEVARD, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President



91

--------------------------------------------------------------------------------











ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:    /s/ Samuel T. Supple
Name: Samuel T. Supple
Title:    Senior Vice President
[Signatures Continued on Next Page]





92

--------------------------------------------------------------------------------





LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/ Samuel T. Supple
Name: Samuel T. Supple
Title:    Senior Vice President




Addresses for Notices:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Sam Supple


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Todd Finnelly





93

--------------------------------------------------------------------------------





SCHEDULE 1
Commitments




Wells Fargo Bank, National Association: $75,000,000





94

--------------------------------------------------------------------------------



SCHEDULE 4.1
Initial Borrowing Base Properties


Borrower
RPT Wallingford Plaza, LLC
RPT Terra Nova Plaza, LLC
RPT Heritage Parkway, LLC
RPT Anaheim Hills Office Plaza, LLC
RPT 1109 Commerce Boulevard, LLC
Property State
Washington
California
Illinois
California
New Jersey
Property Address
4468 Stone Way North, Seattle
390 & 394 East H Street, Chula Vista
9022 Heritage Parkway, Woodridge
160 N. Riverview Drive, Anaheim
1109 Commerce Boulevard, Logan Township

 

95

--------------------------------------------------------------------------------



SCHEDULE 7.1(b)
Organizational Chart





--------------------------------------------------------------------------------










96

--------------------------------------------------------------------------------



SCHEDULE 7.1(i)
Litigation


None





97

--------------------------------------------------------------------------------



SCHEDULE 8.22
Operating Account Numbers


Account Name
Account Number
Bank Name
Anaheim Hills Office Plaza, a Property of RPT Anaheim Hills Office Plaza LLC
XXXXXX
WFB
Commerce Corner at LogistiCenter, a Property of RPT 1109 Commerce Boulevard LLC
XXXXXX
JP Morgan Chase
RPT Heritage Parkway LLC
XXXXXX
JP Morgan Chase
RPT Wallingford Plaza, LLC
XXXXXX
WFB
Terra Nova Plaza, a Property of RPT Terra Nova Plaza LLC
XXXXXX
WFB












98

--------------------------------------------------------------------------------



EXHIBIT A
Form of Assignment and Assumption Agreement




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of _______, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), RPT 1109 COMMERCE BOULEVARD, LLC,
RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE PARKWAY, LLC, RPT TERRA NOVA
PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a Delaware limited liability
company (individually or collectively, “Borrower,” and with such term meaning
“any Borrower,” “each Borrower,” “a Borrower,” “every Borrower” or “all
Borrowers,” as determined by Administrative Agent in its sole discretion), and
Wells Fargo BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).


WHEREAS, the Assignor is a Lender under that certain Revolving Loan Agreement
dated as of __________________ ___, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.6. thereof, the Administrative Agent, and the other parties thereto;


WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and


WHEREAS, the Borrower and Administrative Agent consent[s] to such assignment on
the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Assignment.


(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the
“Assignment Date”) the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Revolving Commitment, and
all of the other rights and obligations of the Assignor under the Credit
Agreement, such Assignor’s Revolving Note, and the other Loan Documents
representing ______% in respect of the aggregate amount of all Lenders’
Revolving Commitments, including without limitation, a principal amount of
outstanding Revolving Loans equal to $_________, all voting rights of the
Assignor associated with the Assigned Commitment all rights to receive interest
on such amount of Loans and all Fees with respect to the Assignment Commitment
and other rights of the Assignor under the Credit Agreement and the other Loan
Documents with respect to the Assignment Commitment, all as if the Assignee were
an original Lender under and signatory to the Credit Agreement having a
Revolving Commitment equal to the amount of the Assigned Commitment. The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assignment Commitment as if the
Assignee were an original Lender under and signatory to the Credit Agreement
having a Revolving Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation of the
Assignor to make Revolving Loans to the Borrower with respect to the Assigned
Commitment and the obligation to indemnify the Administrative Agent as provided
in the Credit Agreement (the foregoing obligations, together with all other
similar obligations more particularly set forth in the Credit Agreement

99

--------------------------------------------------------------------------------



and the other Loan Documents, shall be referred to hereinafter, collectively, as
the “Assigned Obligations”). The Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Commitment from and after the Assignment Date.


(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Administrative
Agent, the Assignor, and the other Lenders all of the representations,
warranties and covenants of a Lender under Article XII of the Credit Agreement.
Not in limitation of the foregoing, the Assignee acknowledges and agrees that,
except as set forth in Section 4. below, the Assignor is making no
representations or warranties with respect to, and the Assignee hereby releases
and discharges the Assignor for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrower, any other
Loan Party or any other Subsidiary, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any other Loan
Party or any other Subsidiary in connection with the Credit Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Credit Agreement, any Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrower or any other Loan Party of any obligation under the
Credit Agreement or any other Loan Document. Further, the Assignee acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.


Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.


Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6.(c) of the Credit Agreement.


Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $____________ and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $____________, [$_________and
$__________, respectively]; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

100

--------------------------------------------------------------------------------





Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10. of the
Credit Agreement.


Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note.
Upon such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.


Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:


                    
                    
Attention:                
Telephone No.:            
Telecopy No.:                


Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:


                    
                    
                    
                    


Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording

101

--------------------------------------------------------------------------------



and acknowledgment of this Agreement by the Administrative Agent, from and after
the Assignment Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Agreement, have the rights and obligations
of a Lender thereunder and (ii) the Assignor shall, to the extent provided in
this Agreement, relinquish its rights (except as otherwise provided in
Section 13.11 of the Credit Agreement) and be released from its obligations
under the Credit Agreement; provided, however, that if the Assignor does not
assign its entire interest under the Loan Documents, it shall remain a Lender
entitled to all of the benefits and subject to all of the obligations thereunder
with respect to its Commitment.


Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.


Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.


Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.


Section 17. Agreements of the Borrower. The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Revolving
Commitment equal to the Assigned Commitment/holding Term Loans equal to the
Assigned Term Loan. The Borrower agrees that the Assignee shall have all of the
rights and remedies of a Lender under the Credit Agreement and the other Loan
Documents as if the Assignee were an original Lender under and signatory to the
Credit Agreement, including, but not limited to, the right of a Lender to
receive payments of principal and interest with respect to the Assigned
Obligations, if any, and to the Revolving Loans made by the Lenders after the
date hereof and to receive the Fees payable to the Lenders as provided in the
Credit Agreement. Further, the Assignee shall be entitled to the benefit of the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement and termination or
reduction of the existing Revolving Note, to execute in favor of the Assignee a
Revolving Note in an initial amount equal to the Assigned Commitment. Further,
the Borrower agrees that, upon the execution and delivery of this Agreement, the
Borrower shall owe the Assigned Obligations to the Assignee as if the Assignee
were the Lender originally making such Loans and entering into such other
obligations.


[Signatures on Following Page]

102

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[Name of Assignor]




By:    
Name:    
Title:    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:


ASSIGNEE:


[Name of Assignee]




By:    
Name:    
Title:    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:




[Signatures continued on Following Page]





103

--------------------------------------------------------------------------------







Agreed and Consented to as of the date first written above.


BORROWER:


[NAME OF BORROWER]




By:    
Name:    
Title:    


Accepted as of the date first written above.


Administrative Agent:


Wells Fargo BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:    
Name:    
Title:    





104

--------------------------------------------------------------------------------



EXHIBIT B
Form of Borrowing Base Certificate




Reference is made to that certain Revolving Loan Agreement dated as of
__________________ ___, 20__ (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RPT 1109
COMMERCE BOULEVARD, LLC, RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE
PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a
Delaware limited liability company (individually or collectively, “Borrower,”
and with such term meaning “any Borrower,” “each Borrower,” “a Borrower,” “every
Borrower” or “all Borrowers,” as determined by Administrative Agent in its sole
discretion), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.


Pursuant to Section ___ of the Credit Agreement, the undersigned hereby
certifies to the Lenders and the Administrative Agent that:


1.    With respect to each of the Properties listed on Schedule 1 attached
hereto, that either:


(a)    such Property is owned in fee simple by a Person who is a Wholly Owned
Subsidiary of Borrower Member;


(b)    [if applicable] such Property is owned by a Person that has the right and
ability to become (and who shall become) a Borrower under the Credit Agreement
pursuant to the terms of a Joinder Agreement;


(c)    such Property is located in a State of the United States of America or in
the District of Columbia;


(d)    Borrower has the right to take the following actions without the need to
obtain the consent of any Person (other than Borrower Member and Guarantor), and
to the extent any such consent is required it has been obtained:


(i)    to create Liens on such Property as security for Indebtedness of the
Borrower; and


(i)
to sell, transfer or otherwise dispose of such Property;



(e)    neither such Property, nor direct Equity Interests in the Borrower owning
the Property is subject to:


(i)    any Lien other than the Permitted Liens or


(i)
any Negative Pledge;



(f)    the Appraised Value of such Property, when aggregated with the Appraised
Value of all of the other Borrowing Base Properties located within the same
Metropolitan Statistical

105

--------------------------------------------------------------------------------



Area (as determined by the United States Office of Management and Budget) does
not cause the aggregate Appraised Values of all of such Properties within such
MSA to exceed thirty-five percent (35%) of the aggregate Appraised Values of all
of the Borrowing Base Properties (including such Property);


(g)     the Appraised Value of such Property shall not exceed thirty-five
percent (35%) of the aggregate Appraised Values of all of the Borrowing Base
Properties (including such Property);


(h)     the rent payable under any individual Tenant Lease within such Property
shall not exceed twenty-five percent (25%) of the aggregate rent payable under
all of the Tenant Leases in all of the Borrowing Base Properties (including such
Property);


(i)     such Property is free of all structural defects, title defects,
environmental conditions or other adverse matters except for defects, conditions
or matters which are not individually or collectively material to the profitable
operation of such Property; and


(j)     such Property has otherwise been approved as an Eligible Property by
Administrative Agent pursuant to the terms of the Credit Agreement.


2.    Schedule 2 attached hereto accurately and completely sets forth for each
Borrowing Base Property     If the Borrowing Base Certificate is delivered in
connection with the submission of an Eligible Property as a     Borrowing Base
Property, then each of the calculations set forth on Schedules 2     and 3
should include such Eligible Property as if it is already a Borrowing Base
Property. as of ___________, 20____ the Appraised Value and Borrowing Base Value
for such Property;


3.    Schedule 3 attached hereto accurately and completely sets forth, in
reasonable detail, the information required by the Administrative Agent and
Lenders in determining the Testing Debt Yield and the Testing LTV.


4.    Schedule 4 attached hereto accurately and completely sets forth, in
reasonable detail, the information required by the Administrative Agent and
Lenders in determining the Borrowing Base as of ___________, 20____.


5.    As of the date hereof (a) to Borrower’s knowledge, no Default or Event of
Default exists, and (b) the representations and warranties of the Borrower and
the other Loan Parties contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects, except to the extent
such representations or warranties specifically relate to an earlier date or
such representations or warranties become untrue by reason of events or
conditions otherwise permitted under the Credit Agreement or the other Loan
Documents.


IN WITNESS WHEREOF, the undersigned has signed this Borrowing Base Certificate
on and as of ___________, 20__.


Name:     
Title: Chief Financial Officer
1 If the Borrowing Base Certificate is delivered in connection with the
submission of an Eligible Property as a     Borrowing Base Property, then each
of the calculations set forth on Schedules 2 and 3 should include such Eligible
Property as if it is already a Borrowing Base Property.

106

--------------------------------------------------------------------------------





EXHIBIT C
Form of Notice of Borrowing


____________, 20__




Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402
Attention: Jon Fisher


Ladies and Gentlemen:


Reference is made to that certain Revolving Loan Agreement dated as of
__________________ ___, 20__ (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RPT 1109
COMMERCE BOULEVARD, LLC, RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE
PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a
Delaware limited liability company (individually or collectively, “Borrower,”
and with such term meaning “any Borrower,” “each Borrower,” “a Borrower,” “every
Borrower” or “all Borrowers,” as determined by Administrative Agent in its sole
discretion), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Revolving Loans to the Borrower in an aggregate amount
equal to $___________________.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    
ž    Base Rate Loan
ž    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
žone month
žother: ____________________


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) to Borrower’s knowledge, no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.17. would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party,

107

--------------------------------------------------------------------------------



are and shall be true and correct with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Revolving Loans contained in the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.


[BORROWER SIG BLOCK]




By:    
Name:    
Title:    









108

--------------------------------------------------------------------------------



EXHIBIT D
Form of Notice of Continuation


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402
Attention: Jon Fisher


Ladies and Gentlemen:


Reference is made to that certain Revolving Loan Agreement dated as of
__________________ ___, 20__ (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RPT 1109
COMMERCE BOULEVARD, LLC, RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE
PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a
Delaware limited liability company (individually or collectively, “Borrower,”
and with such term meaning “any Borrower,” “each Borrower,” “a Borrower,” “every
Borrower” or “all Borrowers,” as determined by Administrative Agent in its sole
discretion), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The aggregate principal amount of the Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.



3.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


ž    one month
ž    other: ____________________


[Continued on next page]



109

--------------------------------------------------------------------------------



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, to Borrower’s knowledge, no
Default or Event of Default exists or will exist.




[BORROWER SIG BLOCK]




By:    
Name:    
Title:    





110

--------------------------------------------------------------------------------



EXHIBIT E
Form of Notice of Conversion




____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402
Attention: Jon Fisher


Ladies and Gentlemen:


Reference is made to the Revolving Loan Agreement dated as of __________________
___, 20__ (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among RPT 1109 COMMERCE BOULEVARD, LLC,
RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE PARKWAY, LLC, RPT TERRA NOVA
PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a Delaware limited liability
company (individually or collectively, “Borrower,” and with such term meaning
“any Borrower,” “each Borrower,” “a Borrower,” “every Borrower” or “all
Borrowers,” as determined by Administrative Agent in its sole discretion), the
financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž
Base Rate Loan

ž
LIBOR Loan



3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.




111

--------------------------------------------------------------------------------



4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž
Base Rate Loan

ž
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


ž    one month
ž    other: ____________________


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, to Borrower’s knowledge, no Default or
Event of Default exists or will exist.


[BORROWER SIG BLOCK]




By:    
Name:    
Title:    





112

--------------------------------------------------------------------------------



EXHIBIT F


Form of Compliance Certificate




Reference is made to that certain Revolving Loan Agreement dated as of
__________________ ___, 20__ (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RPT 1109
COMMERCE BOULEVARD, LLC, RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE
PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a
Delaware limited liability company (individually or collectively, “Borrower,”
and with such term meaning “any Borrower,” “each Borrower,” “a Borrower,” “every
Borrower” or “all Borrowers,” as determined by Administrative Agent in its sole
discretion), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.


Pursuant to Section 8.12(g) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Guarantor and Borrower as of, and during the relevant accounting period ending
on, _______________, 20__ and (b) such review has not disclosed the existence
during such accounting period, and the undersigned does not have knowledge of
the existence, as of the date hereof, of any condition or event constituting a
Default or Event of Default [except as set forth on Attachment A hereto, which
accurately describes the nature of the conditions(s) or event(s) that constitute
(a) Default(s) or (an) Event(s) of Default and the actions which the Borrower
(is taking)(is planning to take) with respect to such condition(s) or event(s)].


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 8.12(g) of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.


3.    To the undersigned’s knowledge, no Default or Event of Default exists, and
(b) the representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects, except to the extent such representations
or warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.



113

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.


[GUARANTOR SIG BLOCK]


    
Name:     
Title:     







114

--------------------------------------------------------------------------------



EXHIBIT G
Form of U.S. Tax Compliance Certificates
See attached.
EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Loan Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.10 of this Agreement, the undersigned
hereby certifies that: (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate; (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code; (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent; and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in this Agreement and used herein
shall have the meanings given to them in this Agreement.
[NAME OF LENDER]
By:                
Name:
Title:
Date: ________ __, 20[ ]

115

--------------------------------------------------------------------------------





EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Loan Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.10 of this Agreement, the undersigned
hereby certifies that: (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate; (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code; (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code; and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing; and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in this Agreement and used herein
shall have the meanings given to them in this Agreement.
[NAME OF PARTICIPANT]


By:                
Name:
Title:
Date: ________ __, 20[ ]



116

--------------------------------------------------------------------------------



EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Loan Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that: (i) it is the sole record owner of the participation in
respect of which it is providing this certificate; (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation;
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code;
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E; or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in this Agreement and used herein
shall have the meanings given to them in this Agreement.
[NAME OF PARTICIPANT]


By:                
Name:
Title:
Date: ________ __, 20[ ]

117

--------------------------------------------------------------------------------





EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Revolving Loan Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.10 of this Agreement, the undersigned
hereby certifies that: (i) it is the sole record owner of the Loan(s) (as well
as any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate; (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)); (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code;
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E; or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent; and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in this Agreement and used herein
shall have the meanings given to them in this Agreement.
[NAME OF LENDER]


By:                
Name:
Title:
Date: ________ __, 20[ ]



118

--------------------------------------------------------------------------------



EXHIBIT H


FORM OF JOINDER AGREEMENT


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Joinder Agreement”) is dated as of _________ ____,
20__, executed and delivered by ___________________________, a Delaware limited
liability company (the “New Borrower”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Revolving Loan Agreement dated as of
[________________ ___], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among RPT 1109
COMMERCE BOULEVARD, LLC, RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT HERITAGE
PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC AND RPT WALLINGFORD PLAZA, LLC, each a
Delaware limited liability company (individually or collectively, “Borrower,”
and with such term meaning “any Borrower,” “each Borrower,” “a Borrower,” “every
Borrower” or “all Borrowers,” as the context requires, as determined by
Administrative Agent in its reasonable discretion), the financial institutions
party thereto and their assignees under Section 12.6 thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto.


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, New Borrower is wholly owned by Borrower Member, and Borrower Member is
at least 51% owned by Guarantor;


WHEREAS, New Borrower acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available; and


WHEREAS, New Borrower’s execution and delivery of this Joinder Agreement is a
condition to addition of New Borrower’s real property (as more particularly
described on Exhibit A attached hereto, together with all improvements located
thereon, the “New Property”) as a Borrowing Base Property pursuant to Section
4.1 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by New Borrower, New Borrower agrees as
follows:


Section 1. Accession to Loan Documents. Each New Borrower hereby agrees that it
is a “Borrower” under the Loan Documents and the Hazardous Materials Indemnity
Agreement, and assumes all obligations of a “Borrower” under each such
agreement, and from after the date hereof shall be deemed to be a “Borrower”
under each such agreement, all as if such New Borrower had been an original
signatory to each such agreement. Without limiting the generality of the
foregoing, each New Borrower hereby:


(a)    agrees to pay and perform all Obligations in accordance with the terms of
the Loan Documents and the Hazardous Materials Indemnity Agreement, including,
without limitation the obligation to repay each Loan when due, whether at stated
maturity, by acceleration or otherwise;


(b)    agrees that the New Property shall be a Property for all purposes under
the Loan Agreement, and, to the extent such New Property satisfies the
conditions precedent to a Property being a Borrowing Base

119

--------------------------------------------------------------------------------



Property as set forth in the Loan Agreement, the New Property shall be a
Borrowing Base Property for all purposes under the Loan Agreement;


(c)    makes to the Administrative Agent and Lenders as of the date hereof each
of the representations and warranties made by Borrowers in the Loan Documents
and Hazardous Materials Indemnity Agreement, including, without limitation,
those set forth in Article VII of the Loan Agreement; and


(c)    otherwise agrees that its consents and agrees to each provision set forth
in the Loan Documents and the Hazardous Materials Indemnity Agreement.


SECTION 2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Loan
Agreement.




[Signatures on Following Page]


    

120

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Borrower has caused this Joinder Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.


[NEW BORROWER],
a Delaware limited liability company


[Sig block to come]






(signatures continue on the following page)







121

--------------------------------------------------------------------------------





Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent




By:    
Name:    
Title:    




(signatures continue on the following page)



122

--------------------------------------------------------------------------------



CONSENT TO JOINDER AGREEMENT


The undersigned Borrowers and Guarantor each hereby unconditionally and
irrevocably (w) consents to the execution and delivery by New Borrower of, and
performance under, the Joinder Agreement to which this consent is attached, and
acknowledges the terms thereof; (x) affirms its obligations under the Loan
Documents, Hazardous Materials Indemnity Agreement and Guaranty to which it is a
party; (y) remakes all of the representations and warranties set forth in the
Loan Documents, Hazardous Materials Indemnity Agreement and Guaranty as to which
it is a party, as of the date first set forth in the Joinder Agreement (except
those representations and warranties that are made as of or relate to a specific
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date); and (z) agrees that the
execution and delivery of the Joinder Agreement shall not operate to release,
discharge, serve as a defense to, or in any way alter or amend the obligations
of the undersigned under the Loan Documents, Hazardous Materials Indemnity
Agreement and Guaranty as to which it is a party.


[SIG BLOCKS OF ALL EXISTING BORROWERS AND GUARANTOR]







123

--------------------------------------------------------------------------------



EXHIBIT I


FORM OF TENANT DIRECTION LETTER


[APPLICABLE BORROWER OR MANAGER LETTERHEAD]
_________________,200_
[Tenants under Leases]
Re:
Payment Direction Letter for premises located at

________________________________ ([THE APPLICABLE] “Property”)
Dear Sir or Madam:
___________________________, a Delaware limited liability company ([THE
APPLICABLE] “Borrower”), the owner of the Property, has mortgaged the Property
to Wells Fargo Bank, National Association, as Administrative Agent (together
with its successors and assigns, “Agent”) and has agreed that all rents due for
the Property shall be paid directly to a bank selected by Borrower and approved
by Agent. Therefore, from and after the date hereof, all rent to be paid by you
under the Lease between Borrower and you (the “Lease”) should be sent directly
to the following address if paying by check:
[To be provided]
or by wire transfer to:
Bank: [To be provided]
ABA No.:
[To be provided]

Account No.:
[To be provided]

Account Name:
_______________________]

All checks should be made out to “_______________________”.
These payment instructions cannot be withdrawn or modified without the prior
written consent of Agent or its agent, or pursuant to a joint written
instruction from Borrower and Agent. Until you receive written instructions from
Agent, continue to send all rent payments due under the Lease to Borrower. All
rent payments must be delivered to Borrower no later than the day on which such
amounts are due under the Lease.
If you have any questions concerning this letter, please contact _______________
of Borrowers __________________ or ___________ of Agent at (___) ________ or
____________ of Servicer at (___) ___-____. We appreciate your cooperation in
this matter.
Sincerely,



124

--------------------------------------------------------------------------------





,
a Delaware limited liability company
By:            
Name:
Title





125

--------------------------------------------------------------------------------



EXHIBIT J


ENVIRONMENTAL REPORTS




Property State
Property Address
Report
Washington
4468 Stone Way North, Seattle
Phase I Environmental Site Assessment dated December 16, 2013 completed by
Golder Associates Inc., Project Number: 130-2488.100
California
390 & 394 East H Street, Chula Vista
Phase I Environmental Site Assessment dated September 17, 2014 completed by
ESIS, Inc. Health, Safety & Environmental Services, ESIS PROJECT NO.
00044.56.558
Illinois
9022 Heritage Parkway, Woodridge
Phase I Environmental Site Assessment dated April 11, 2013 completed by TRC
Environmental Corporation, TRC Project Number: 200761
California
160 N. Riverview Drive, Anaheim
Phase I Environmental Site Assessment dated July 1, 2014 completed by ESIS, Inc.
Health, Safety & Environmental Services, ESIS PROJECT NO. 00044.56.539
New Jersey
1109 Commerce Boulevard, Logan Township
Phase I Environmental Site Assessment dated March 20, 2014 completed by
Advantage Environmental Consultants, LLC, AEC Project No. 14-048








126